Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 1 of 102




          EXHIBIT 4
10/21/2020                                             Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 2 of 102

                                                           Tweet                                                                         Search Twitter
             Explore                                       Alexander Drechsel @adrechsel · Oct 14                                  New to Twitter?
                                                           "best of breed"                                                         Sign up now to get your own personalized timeline!
             Settings                                      "up-level"
                                                           And "zapps"? @zapier has had "zaps" for ages, why not come up with a                          Sign up
                                                           fresh idea?
                                                                Zoom @zoom_us · Oct 14
                                                             Today we launched Zapps, or apps in Zoom, with 35+ best of breed
                                                                                                                                   Relevant people
                                                             partners. Check out the virtual demo day on @ProductHunt to see how             Alexander Drechsel           Follow
                                                             these in-meeting apps can up-level your meeting experience.                     @adrechsel
                                                             producthunt.com/posts/zapps                                                     Language nerd, treehugger, web
                                                               1                                      2                                      aficionado. One of many
                                                                                                                                             @EUinterpreters. Podcaster
                                                                                                                                             @langfmpod & @troubleterps. Tech
                                                  Replies                                                                                    trainer @techforword. Team
                                                                                                                                             @dolbarcamp.
                                                           Brett Franklin @BrettFranklin_ · Oct 14                                           Zapier
                                                           Replying to @adrechsel and @zapier                                                @zapier                      Follow
                                                           I wonder if @zapier trademarked the name                                          Zapier is automation made for SMBs.
                                                                                                      1                                      Connect your apps, automate your
                                                                                                                                             work, and have more time for what
                                                  More Tweets                                                                                matters most. For support, email
                                                                                                                                             contact@zapier.com
                                                           Shivam, recklessly weaving fire @ghirapurigears · Oct 19                          Zoom
                                                           Today's scryfall random is a long time combo enabler and darling of               @zoom_us                     Follow
                                                           eternal formats and cubes alike                                                   Bringing the world together, one
                                                                                                                                             meeting at a time.
                                                                                                                                   Whatʼs happening
                                                                                                                                   World news · LIVE
                                                                                                                                   Lagos state governor says
                                                                                                                                   authorities are investigating one
                                                                                                                                   fatality, as witnesses report
                                                                                                                                   several protesters shot dead
                                                                                                                                   Trending with #EndSarsNow
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                            World news · 4 hours ago Log in           Sign up
                                                                                                                                   Pope Francis calls for civil
https://twitter.com/adrechsel/status/1316438434643357696                                                                                                                                1/6
10/21/2020                                             Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 3 of 102
                                                               21                                     166                                unions for same-sex couples
                                                                                                                                              Search
                                                                                                                                         Trending with Twitter
                                                                                                                                                       Pope, Papa
                                                           Jose Sentamans Pla @jsentamans_ · Oct 19                                      Sports · Trending
             Explore                                       The #1nt part we donʼt tweet about and probably should - when we burn
                                                           the midnight oil until we know by heart all the terminology for that highly   Vinicius
                                                           technical conference or for those two gigs in a day.                          Vinícius Júnior scores goal within 15 seconds
             Settings                                                                                                                    of entering the game for Real Madrid against
                                                           No flashy badges here. Simply a certification that must be renewed every      Shakhtar Donetsk
                                                           day...                                                                        36.2K Tweets
                                                                                                                                         Soccer · LIVE
                                                                                                                                         Real Madrid vs Shakhtar
                                                                                                                                         Donetsk
                                                                                                                                         Trending with Marcelo
                                                                                                                                         US elections · LIVE
                                                                                                                                         California: Election news and
                                                                                                                                         updates
                                                                                                                                         Show more
                                                                                                                                         Terms of Service Privacy Policy Cookie Policy
                                                               3                   5                   74                                Ads info More © 2020 Twitter, Inc.
                                                           Andrii Biesiedin @ABiesiedin · Oct 19
                                                           Can I get a Zoom interpreter badge? it has brought me more money than
                                                           all other platforms combined.
                                                               9                   2                   69
                                                           Judy Jenner #blacklivesmatter @language_news · 21h
                                                           Just took a lovely client to lunch. What a pleasure to spend time with an
                                                           attorney who's curious, speaks several languages, appreciates the work of
                                                           #1nt and wants to do a conference session with me (topic: how good #1nt
                                                           influences court cases). Have a big smile on my face.
                                                               2                   1                   48
                                                         United Nations DGACM @UNDGACM_EN · 23h
                                                         Ever think about how multilateral proceedings would grind to a halt
                                                         without the high-quality documentation delivered—on time and in all six
                                                         official #languages—by @UN #translation staff?
                                                         On the 75th anniversary of the UN, we pay tribute to UN #translators
                                               Donʼt   miss     whatʼs
                                                         worldwide.
                                               People on Twitter
                                                                           happening                                                                                Log in       Sign up
                                                         #UN75are the first to know.
https://twitter.com/adrechsel/status/1316438434643357696                                                                                                                                   2/6
10/21/2020                                             Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 4 of 102

                                                                                                                      Search Twitter
             Explore
             Settings



                                                                             20           43




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                Log in   Sign up
https://twitter.com/adrechsel/status/1316438434643357696                                                                                                  3/6
10/21/2020                                             Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 5 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                Log in   Sign up
https://twitter.com/adrechsel/status/1316438434643357696                                                                                                  4/6
10/21/2020                                             Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 6 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                               Donʼt miss whatʼs happening
                                               People on Twitter are the first to know.                                                Log in   Sign up
https://twitter.com/adrechsel/status/1316438434643357696                                                                                                  5/6
10/21/2020                                             Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 7 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                               Donʼt miss whatʼs happening
                                               People on Twitter are the first to know.                                                Log in   Sign up
https://twitter.com/adrechsel/status/1316438434643357696                                                                                                  6/6
10/21/2020                                               Case
                    Ben Gilbert on Twitter: "Sure these Zoom      3:20-cv-07506
                                                             integrations                      Document
                                                                          are great, but the real killer feature of 3-4    Filedcollab
                                                                                                                    a Zoom/Slack   10/26/20         Page
                                                                                                                                       would be detecting     8 ofnotiﬁcation
                                                                                                                                                          the Slack 102 noise when I'm on a call and removing it. Also, just…

                                                             Tweet                                                                                                     Search Twitter
             Explore                                         Ben Gilbert
                                                             @gilbert
                                                                                                                                                                New to Twitter?
             Settings                              Sure these Zoom integrations are great, but the real killer                                                  Sign up now to get your own personalized timeline!
                                                   feature of a Zoom/Slack collab would be detecting the
                                                   Slack notification noise when I'm on a call and removing                                                                            Sign up
                                                   it.
                                                                                                                                                                Relevant people
                                                   Also, just brutal to @zapier to name them "Zapps".                                                                      Ben Gilbert                 Follow
                                                   5 48 PM · Oct 14, 2020 · Twitter Web App                                                                                @gilbert
                                                                                                                                                                           Co-founder, @PSL. Co-host,
                                                    1 Retweet 1 Quote Tweet 40 Likes                                                                                       @AcquiredFM.
                                                                                                                                                                           Zapier                      Follow
                                                                                                                                                                           @zapier
                                                                                                                                                                           Zapier is automation made for SMBs.
                                                             Austin Lieberman @7AustinL · Oct 14                                                                           Connect your apps, automate your
                                                             Replying to @gilbert and @zapier                                                                              work, and have more time for what
                                                             . @zapier just getting picked on today... first @zoom_us “Zaps” then                                          matters most. For support, email
                                                             @loom unveils a remarkably similar logo...                                                                    contact@zapier.com
                                                                                                                                                                Whatʼs happening
                                                                                                                                                                World news · 4 hours ago
                                                                                                                                                                Pope Francis calls for civil
                                                                                                                                                                unions for same-sex couples
                                                                                                                                                                Trending with Pope, Papa
                                                                                                                                                                Trending in United States
                                                                                                                                                                Zion
                                                                                                                                                                In his sophomore season, Zion Williamson will
                                                                                                                                                                be under a new coaching staff led by Stan Van
                                                                                                                                                                Gundy
                                                                                                                                                                14.7K Tweets
                                                                  1                                              3
                                                                                                                                                                Sports · Trending
                                                Donʼt   miss
                                                          Austinwhatʼs
                                                                  Liebermanhappening
                                                                                @7AustinL · Oct 14
                                                People on Twitter are the first to know.
                                                                                                                                                                Vinicius
                                                                                                                                                                Vinícius Júnior scores goalLogwithin
                                                                                                                                                                                                in 15 seconds
                                                                                                                                                                                                       Sign up
                                                                                                                                                                of entering the game for Real Madrid against
https://twitter.com/gilbert/status/1316541356009947137
                                                                                                                                                                Sh kht D t k                                              1/3
10/21/2020                                               Case
                    Ben Gilbert on Twitter: "Sure these Zoom      3:20-cv-07506
                                                             integrations                      Document
                                                                          are great, but the real killer feature of 3-4    Filedcollab
                                                                                                                    a Zoom/Slack   10/26/20         Page
                                                                                                                                       would be detecting     9 ofnotiﬁcation
                                                                                                                                                          the Slack 102 noise when I'm on a call and removing it. Also, just…
                                                                                                                                                                Shakhtar Donetsk
                                                                                                                                                                37.2K Search
                                                                                                                                                                      Tweets Twitter
                                                                                                                                                                World news · LIVE
             Explore                                                                                                                                            Lagos state governor says
                                                                                                                                                                authorities are investigating one
                                                                                                                                                                fatality, as witnesses report
             Settings                                                                                                                                           several protesters shot dead
                                                                                                                                                                Trending with #EndSarsNow
                                                                                                                                                                US elections · LIVE
                                                                                                                                                                California: Election news and
                                                                                                                                                                updates
                                                                  1
                                                             Show replies                                                                                       Show more
                                                             Stuart Sim @StuSim · Oct 14                                                                        Terms of Service Privacy Policy Cookie Policy
                                                             Replying to @gilbert and @zapier                                                                   Ads info More © 2020 Twitter, Inc.
                                                             Yeah agreed on Zapier...canʼt believe it
                                                                                                                 1
                                                             Jeremy Diamond @Jer_Diamond · Oct 14
                                                             Replying to @gilbert and @zapier
                                                             I THOUGHT THE SAME THING. Zapier has to be furious
                                                                                                                 1
                                                               Christian @roguecyber · Oct 14
                                                             Replying to @gilbert @brianmcc and @zapier
                                                             Wish teams did this between Teams meetings and Teams chat.
                                                                  1
                                                             Eric Kerr @erickerr · Oct 14
                                                             Tapps?
                                                                                                                 1
                                                             James Clift @jamesclift · Oct 14
                                                             Replying to @gilbert and @zapier
                                                             Try this?
                                                                                 Automated Slack status updates | Holopod
                                                                                 Automatically update your Slack status based on
                                                Donʼt   miss     whatʼs       happening
                                                                                 your calendar, working hours, and desktop app. Th…
                                                                                    holopod.com
                                                People on Twitter are the first to know.                                                                                                       Log in        Sign up
https://twitter.com/gilbert/status/1316541356009947137                                                                                                                                                                    2/3
10/21/2020                                              Case
                    Ben Gilbert on Twitter: "Sure these Zoom     3:20-cv-07506
                                                             integrations                     Document
                                                                          are great, but the real killer feature of3-4    Filedcollab
                                                                                                                    a Zoom/Slack 10/26/20         Pagethe10
                                                                                                                                      would be detecting Slackof 102 noise when I'm on a call and removing it. Also, just…
                                                                                                                                                               notiﬁcation


                                                                                                                                                                    Search Twitter
                                                            Michael Babich @MichaelBabich · Oct 14
             Explore                                        Replying to @gilbert and @zapier
                                                            Ben, Zoom blocks calls and people around the world based on CCP
                                                            requests. Particularly in the US. Just to be clear China blocks US users.
             Settings                                       What a nonsense to integrate it into anything! Companies and gov orgs
                                                            ban zoom all around the world. Does Silicon Valley live in some bubble?




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                                                                                    Log in         Sign up
https://twitter.com/gilbert/status/1316541356009947137                                                                                                                                                                 3/3
10/21/2020                                           Case
                                                  Brett Franklin3:20-cv-07506           Document
                                                                 on Twitter: "@ProductHunt            3-4a little
                                                                                           @zoom_us Hmm,,,    Filed     10/26/20
                                                                                                                  confusing            Page
                                                                                                                            between @zapier’s zaps11
                                                                                                                                                   andof
                                                                                                                                                      now102
                                                                                                                                                          @zoom_us’s zapps" / Twitter


                                                            Tweet                                                                                              Search Twitter
             Explore                                        Product Haunt          @ProductHunt · Oct 14
                                                            BIG news from @zoom_us
                                                            Zoom is launching Zapps, enabling 3rd party developers to create and
                                                                                                                                                         New to Twitter?
             Settings                                       distribute apps that enrich the Zoom experience.                                             Sign up now to get your own personalized timeline!
                                                            Which app would you love to see in Zoom?                                                                           Sign up

                                                                                                                                                         Relevant people
                                                                                                                                                                   Brett Franklin                  Follow
                                                                                                                                                                   @BrettFranklin_
                                                                                                                                                                   Director of Finance at the countryʼs
                                                                                                                                                                   largest student-run music festival &
                                                                                                                                                                   Chief Business Director for @Tulaneʼs
                                                                                                                                                                   primary news source
                                                                                                                                                                   Product Haunt                   Follow
                                                                                                                                                                   @ProductHunt
                                                                Zapps - Apps on Zoom | Product Hunt                                                                The place to discover your next
                                                                Zapps, or Apps on Zoom, enable 3rd party developers to create and                                  favorite thing. Emoji spirit of
                                                                distribute apps that enrich the Zoom experience and enhance the …                                  @AngelList Follow @yourstacks
                                                                   producthunt.com                                                                                 for pancakes Text the (415)
                                                                                                                                                                   481-3148
                                                                  12                 46                     180                                                    Zoom
                                                                                                                                                                   @zoom_us                        Follow
                                                            Brett Franklin @BrettFranklin_ · Oct 14                                                                Bringing the world together, one
                                                            Hmm,,, a little confusing between @zapierʼs zaps and now @zoom_usʼs                                    meeting at a time.
                                                            zapps
                                                                                                                                                         Whatʼs happening
                                                  More Tweets                                                                                            US elections · Last night
                                                            wintbot_neo @drilbot_neo · Oct 19                                                            Trumpʼs tax records show
                                                            *sips from a waterbed* i think ill take a big sip *pauses, takes a big sip*                  'previously unknown bank
                                                                                                                                                         account' in China, NYT reports
                                                                  2                  140                    497                                          Trending with China
                                                                                                                                                         World news · 4 hours ago
                                               Donʼt   miss     whatʼs    Seehappening
                                                                                   whatʼs happening
                                               People on Twitter are the first to know.
                                                                                                                                                         Pope Francis calls for civil
                                                                                                                                                                                  Log in
                                                                                                                                                         unions for same-sex couples               Sign up
https://twitter.com/BrettFranklin_/status/1316447019200925696
                                                                                                                                                         T di       ihP        P                              1/2
10/21/2020                                           Case
                                                  Brett Franklin3:20-cv-07506           Document
                                                                 on Twitter: "@ProductHunt            3-4a little
                                                                                           @zoom_us Hmm,,,    Filed     10/26/20
                                                                                                                  confusing            Page
                                                                                                                            between @zapier’s zaps12
                                                                                                                                                   andof
                                                                                                                                                      now102
                                                                                                                                                          @zoom_us’s zapps" / Twitter
                                                                Join Twitter to get the full story with all the live commentary.                         Trending with Pope, Papa
                                                                                                                                                              Search Twitter
                                                                                                                                                         World news · LIVE
                                                                                             Log in                                                      Lagos state governor says
             Explore                                                                                                                                     authorities are investigating one
                                                                                                                                                         fatality, as witnesses report
                                                                                            Sign up                                                      several protesters shot dead
             Settings                                                                                                                                    Trending with #EndSarsNow
                                                                                                                                                         Sports · Trending
                                                                                                                                                         Vinicius
                                                                                                                                                         Vinícius Júnior scores goal within 15 seconds
                                                                                                                                                         of entering the game for Real Madrid against
                                                                                                                                                         Shakhtar Donetsk
                                                                                                                                                         36.2K Tweets
                                                                                                                                                         US elections · LIVE
                                                                                                                                                         California: Election news and
                                                                                                                                                         updates
                                                                                                                                                         Show more
                                                                                                                                                         Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                         Ads info More © 2020 Twitter, Inc.




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                                                 Log in   Sign up
https://twitter.com/BrettFranklin_/status/1316447019200925696                                                                                                                                              2/2
10/21/2020                                          Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 13 of 102

                                                           Tweet                                                                             Search Twitter
             Explore                                           Brittany Fuller @BAMarieFuller · Oct 15                                 New to Twitter?
                                                           I know everyone is excited about Zoom becoming a platform and all, but in
                                                           my heart @zapier will always be the one with the zaps.                      Sign up now to get your own personalized timeline!
             Settings                                                                                  1
                                                                                                                                                             Sign up
                                                 More Tweets
                                                           Elie Mystal @ElieNYC · Oct 20                                               Relevant people
                                                           15 people were in the Zoom where it happened, the Zoom where it
                                                           happened.                                                                                Brittany Fuller          Follow
                                                           My God                                                                                @BAMarieFuller
                                                           We've got the thrust                                                                     futurist | tinkering & typing |
                                                           But we'll never really know how much disgust.                                            mama | @fullerfreedom | #cx
                                                           Click-mute didn't happen                                                              #prodmgmt
                                                           But 15 people were in the Zoom where it happened.
                                                               201                 401                 3.1K                                      Zapier                      Follow
                                                                                                                                                 @zapier
                                                           honest jabe @jaynooch · Oct 20                                                        Zapier is automation made for SMBs.
                                                           I have zoom meetings all afternoon but donʼt worry Iʼm prepared                       Connect your apps, automate your
                                                                                                                                                 work, and have more time for what
                                                                                                                                                 matters most. For support, email
                                                                                                                                                 contact@zapier.com
                                                                                                                                       Whatʼs happening
                                                                                                                                       World news · 4 hours ago
                                                                                                                                       Pope Francis calls for civil
                                                                                                                                       unions for same-sex couples
                                                                                                                                       Trending with Pope, Papa
                                                                                                                                       Trending in United States
                                                                                                                                       Zion
                                                                                                                                       In his sophomore season, Zion Williamson will
                                                               31                 46                  1.9K                             be under a new coaching staff led by Stan Van
                                                                                                                                       Gundy
                                                           Yashar Ali        @yashar · Oct 19                                          14.5K Tweets
                                                           Reaction to the zoom story from most of the people I texted it to:
                                                           "What????!!!"                                                               US elections · Last night
                                                               81                  25                  911                             Trumpʼs tax records show
                                              Donʼt   miss
                                                        Jacob
                                                               whatʼs
                                                                T. Levy
                                                                            happening
                                                                         @jtlevy  · Oct 19
                                              People on Twitter are the first to know.
                                                                                                                                       'previously unknown bank  Log in
                                                                                                                                       account' in China, NYT reports            Sign up
                                                           People are constantly telling me I overdress for Zoom and you know
https://twitter.com/BAMarieFuller/status/1316753790540951558                                                                                                                                1/5
                                                    Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 14 of 102
10/21/2020
                                                           People are constantly telling me I overdress for Zoom, and you know        Trending with China
                                                           what? I'm just going to keep right on doing that.
                                                                                                                                      SoccerSearch
                                                                                                                                             · LIVE Twitter
                                                                                                                                      Real Madrid vs Shakhtar
             Explore                                                                                                                  Donetsk
                                                                                                                                      Trending with Marcelo
             Settings                                                                                                                 US elections · LIVE
                                                                                                                                      California: Election news and
                                                                                                                                      updates
                                                                                                                                      Show more
                                                                                                                                      Terms of Service Privacy Policy Cookie Policy
                                                                 42                 35                   817                          Ads info More © 2020 Twitter, Inc.
                                                           Oliver Darcy @oliverdarcy · Oct 19
                                                           “I believed I was not visible on Zoom. I thought no one on the Zoom call
                                                           could see me. I thought I had muted the Zoom video."




                                                               New Yorker Suspends Jeffrey Toobin for Masturbating on Zoom Call
                                                               The call was an election simulation featuring New Yorker all-stars.
                                                               Toobin apologized for the "embarrassingly stupid mistake."
                                                                 vice.com
                                                                 348                 262                 288
                                                           Hakeem Jefferson @hakeemjefferson · Oct 19
                                                           Pro tip: I just assume zoom is still running long after the call ends.
                                                           Sometimes it helps to be anxious about all the things.
                                              Donʼt   miss   10 whatʼs happening   2
                                              People on Twitter are the first to know.
                                                                                                        226                                                      Log in       Sign up
                                                           Joshua Gale @joshuafett75 · Oct 19
https://twitter.com/BAMarieFuller/status/1316753790540951558                                                                                                                            2/5
10/21/2020
                                                       Joshua
                                                    Case      Gale @joshuafett75
                                                         3:20-cv-07506           Oct 19 3-4 Filed 10/26/20 Page 15 of 102
                                                                            Document
                                                           Soooo, how did everyone else's Zoom calls go today?                           Search Twitter
                                                               56                  10                  186
             Explore                                       Victor LaValle @victorlavalle · Oct 20
                                                           If Zoom meetings have taught me anything, itʼs that we need to replace
                                                           these janky old window blinds behind me.
             Settings                                          4                   3                   152
                                                           ITS BLACK HISTORY MONTH & BLACK LIVES STILL MA… · Oct 19
                                                           I started a new zoom course tonight, and it's the first time i've been in a
                                                           'room' with entirely new people who will now know my entirely by my new
                                                           name & it feels really nice
                                                               1                                       147




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                    Log in   Sign up
https://twitter.com/BAMarieFuller/status/1316753790540951558                                                                                                                 3/5
10/21/2020                                          Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 16 of 102

                                                                                                                    Search Twitter
             Explore
             Settings




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                               Log in   Sign up
https://twitter.com/BAMarieFuller/status/1316753790540951558                                                                                            4/5
10/21/2020                                          Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 17 of 102

                                                                                                                    Search Twitter
             Explore
             Settings




                                              Donʼt miss whatʼs happening
                                              People on Twitter are the first to know.                                               Log in   Sign up
https://twitter.com/BAMarieFuller/status/1316753790540951558                                                                                            5/5
Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 18 of 102
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 19 of 102

                                                               Tweet                                                                          Search Twitter
             Explore                                           Chris Lucas @chris_c_lucas · Oct 15                                      New to Twitter?
                                                               So @zoom_us is calling their integrations “Zapps” via @MorningBrew.
                                                               Wonder what @zapier has to say about that?                               Sign up now to get your own personalized timeline!
             Settings                                                                                      1
                                                                                                                                                              Sign up
                                                  More Tweets
                                                               Matt @thedudeabides81 · 18h                                              Relevant people
                                                               Science is pretty damn cool.
                                                                                                                                                  Chris Lucas                     Follow
                                                                    NPR @NPR · 18h                                                                @chris_c_lucas
                                                                NEW: A NASA spacecraft has successfully touched down on a                         Entrepreneur building the next great
                                                                skyscraper-sized asteroid 200 million miles away, in order to collect             Real Estate platform
                                                                rock and dust samples that can be returned to Earth.
                                                                trib.al/kECNqMV                                                                   Zoom                            Follow
                                                                                                                                                  @zoom_us
                                                                   1                   2                   12                                     Bringing the world together, one
                                                                                                                                                  meeting at a time.
                                                               Pat East @pateast · 16h
                                                               More leaders who understand technology, please                                     Morning Brew                    Follow
                                                               Amazing that she's playing Among Us while streaming on Twitch while                @MorningBrew
                                                               some politicians still confuse Google and Apple                                    The top business news from Wall
                                                                                                                                                  Street to Silicon Valley, daily. Let us
                                                                    alex medina @mrmedina · 17h                                                   occupy some space in your inbox
                                                                                                                                                  bit.ly/2wFk7eQ #Brewcrew
                                                                .@aoc just went live on twitch. what a time.
                                                                twitch.tv/aoc                                                           Whatʼs happening
                                                                Show this thread
                                                                                                                                        World news · 4 hours ago
                                                                                                                                        Pope Francis calls for civil
                                                                                                                                        unions for same-sex couples
                                                                                                                                        Trending with Pope, Papa
                                                                                                                                        Trending in United States
                                                                                                                                        Zion
                                                                                                                                        In his sophomore season, Zion Williamson will
                                                                                                                                        be under a new coaching staff led by Stan Van
                                                                                                                                        Gundy
                                                                                                                                        14.6K Tweets
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                 US elections · Last night Log in          Sign up
https://twitter.com/chris_c_lucas/status/1316723277704966144                                                                                                                                 1/3
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 20 of 102
                                                                                                                                            Trumpʼs tax records show
                                                                   2                                        8                                    Searchunknown
                                                                                                                                            'previously   Twitter bank
                                                                                                                                            account'  in China,
                                                                                                                                            Trending with China
                                                                                                                                                                 NYT reports
             Explore                                           Show this thread
                                                                                                                                            World news · LIVE
                                                               Chris Lucas @chris_c_lucas · Oct 19                                          Lagos state governor says
             Settings                                          This is why I love the game of hockey. Thanks Doc for your passion for the
                                                               game
                                                                                                                                            authorities are investigating one
                                                                                                                                            fatality, as witnesses report
                                                                                                                                            several protesters shot dead
                                                                     #ThankYouDoc @NHLonNBCSports · Oct 19                                  Trending with #EndSarsNow
                                                                After 3,750+ Professional and Olympic hockey games, 100 different
                                                                verbs used to describe a pass or shot, and 22 Stanley Cup Finals, the       US elections · LIVE
                                                                legendary Mike "Doc" Emrick has announced his retirement from               California: Election news and
                                                                broadcasting.                                                               updates
                                                                From hockey fans around the world, we say #ThankYouDoc!
                                                                                                                                            Show more
                                                                                                                                            Terms of Service Privacy Policy Cookie Policy
                                                                                                                                            Ads info More © 2020 Twitter, Inc.




                                                                              See whatʼs happening
                                                                 Join Twitter to get the full story with all the live commentary.
                                                                                             Log in
                                                                                            Sign up
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                                Log in       Sign up
https://twitter.com/chris_c_lucas/status/1316723277704966144                                                                                                                                  2/3
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 21 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                Log in   Sign up
https://twitter.com/chris_c_lucas/status/1316723277704966144                                                                                              3/3
10/21/2020                                             Case
                                                        Chris on3:20-cv-07506          Document
                                                                Twitter: "@Forbes @alexrkonrad The name 3-4     Filed
                                                                                                        here sounds      10/26/20
                                                                                                                    similar                Page
                                                                                                                            to Zapier... @zapier   22 of 102
                                                                                                                                                 @wadefoster ... interesting..." / Twitter


                                                             Tweet                                                                                                      Search Twitter
             Explore                                         Forbes @Forbes · Oct 14                                                                              New to Twitter?
                                                             Zoomʼs videoconferencing tools became ubiquitous in the pandemic. Now
                                                             CEO Eric Yuan wants his software company to become more of a hub for                                Sign up now to get your own personalized timeline!
             Settings                                        other kinds of work on.forbes.com/6016G4Bqi by @alexrkonrad
                                                                                                                                                                                         Sign up

                                                                                                                                                                  Relevant people
                                                                                                                                                                            Chris                         Follow
                                                                                                                                                                            @christopherhiti
                                                                                                                                                                            Entrepreneur, Investor, and Economy
                                                                                                                                                                            Watcher...
                                                                                                                                                                            Forbes                        Follow
                                                                                                                                                                            @Forbes
                                                                                                                                                                            Official Twitter account of Forbes, the
                                                                                                                                                                            worldʼs leading voice for
                                                                  9                      63                      184                                                        entrepreneurial success and free
                                                             Chris @christopherhiti · Oct 14                                                                                enterprise.
                                                             The name here sounds similar to Zapier... @zapier @wadefoster ...                                              Alex Konrad                   Follow
                                                             interesting...                                                                                                 @alexrkonrad
                                                                                                                  2                                                         Senior editor at @Forbes covering
                                                                                                                                                                            venture capital and tech. I run the
                                                                                                                                                                            Midas and Cloud 100 lists.
                                                                                                                                                                            @FortuneMagazine alum. email:
                                                                                See whatʼs happening                                                                        akonrad@forbes.com
                                                                 Join Twitter to get the full story with all the live commentary.
                                                                                                                                                                  Whatʼs happening
                                                                                                 Log in                                                           World news · 4 hours ago
                                                                                                                                                                  Pope Francis calls for civil
                                                                                                Sign up                                                           unions for same-sex couples
                                                                                                                                                                  Trending with Pope, Papa
                                                                                                                                                                  Trending in United States
                                                                                                                                                                  Zion
                                                                                                                                                                  In his sophomore season, Zion Williamson will
                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.
                                                                                                                                                                  be under a new coachingLog
                                                                                                                                                                  Gundy
                                                                                                                                                                                          staffinled by Stan
                                                                                                                                                                                                        SignVan
                                                                                                                                                                                                             up
https://twitter.com/christopherhiti/status/1316541115034529792                                                                                                                                                        1/2
10/21/2020                                             Case
                                                        Chris on3:20-cv-07506          Document
                                                                Twitter: "@Forbes @alexrkonrad The name 3-4     Filed
                                                                                                        here sounds      10/26/20
                                                                                                                    similar                Page
                                                                                                                            to Zapier... @zapier   23 of 102
                                                                                                                                                 @wadefoster ... interesting..." / Twitter
                                                                                                                                                                  14.6K Tweets
                                                                                                                                                                       Search
                                                                                                                                                                  Trending      Twitter
                                                                                                                                                                           · Trending
                                                                                                                                                                  Mel Brooks
             Explore                                                                                                                                              Comedy legend Mel Brooks publicly endorses
                                                                                                                                                                  Joe Biden for president
                                                                                                                                                                  18.6K Tweets
             Settings                                                                                                                                             Soccer · LIVE
                                                                                                                                                                  Real Madrid vs Shakhtar
                                                                                                                                                                  Donetsk
                                                                                                                                                                  Trending with Marcelo
                                                                                                                                                                  US elections · LIVE
                                                                                                                                                                  California: Election news and
                                                                                                                                                                  updates
                                                                                                                                                                  Show more
                                                                                                                                                                  Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                                  Ads info More © 2020 Twitter, Inc.




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                                                                                     Log in       Sign up
https://twitter.com/christopherhiti/status/1316541115034529792                                                                                                                                                      2/2
10/21/2020                                              Case 3:20-cv-07506       Document
                                                                  Connor LaCombe on                 3-4
                                                                                    Twitter: "i'm sure     Filed
                                                                                                       @zapier       10/26/20
                                                                                                               is happy            Page
                                                                                                                        with @zoom_us's      24 of 102
                                                                                                                                        new "zapps"..." / Twitter


                                                             Tweet                                                                                             Search Twitter
             Explore                                         Connor LaCombe @cnnrlc · Oct 14                                                             New to Twitter?
                                                             i'm sure @zapier is happy with @zoom_us's new "zapps"...
                                                                                                              3                                         Sign up now to get your own personalized timeline!
             Settings                                                                                                                                                         Sign up
                                                  More Tweets
                                                             Charlotte Clymer         @cmclymer · Oct 19
                                                             I mean, sure, why not. On brand for this year.                                              Relevant people
                                                                                                                                                                    Connor LaCombe               Follow
                                                                                                                                                                    @cnnrlc
                                                                                                                                                                    building @hithrive, big
                                                                                                                                                                    @carlyraejepsen & javascript fan (in
                                                                                                                                                                    that order) Michigander living in
                                                                                                                                                                    NYC.
                                                                                                                                                                    Zapier                       Follow
                                                                                                                                                                    @zapier
                                                                                                                                                                    Zapier is automation made for SMBs.
                                                                                                                                                                    Connect your apps, automate your
                                                                                                                                                                    work, and have more time for what
                                                                                                                                                                    matters most. For support, email
                                                                                                                                                                    contact@zapier.com
                                                                  18                   28                    328
                                                                                                                                                                    Zoom                         Follow
                                                             Connor LaCombe @cnnrlc · Oct 19                                                                        @zoom_us
                                                             i drove by an apple street view car like a year and a half ago and made a                              Bringing the world together, one
                                                             mental note to check to see if it ever got posted...                                                   meeting at a time.
                                                                                                                                                         Whatʼs happening
                                                                                                                                                         World news · 4 hours ago
                                                                                                                                                         Pope Francis calls for civil
                                                                                                                                                         unions for same-sex couples
                                                                                                                                                         Trending with Pope, Papa
                                                                                                                                                         Trending in United States
                                                                                                                                                         Zion
                                                                                                                                                         In his sophomore season, Zion Williamson will
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.
                                                                                                                                                         be under a new coachingLog
                                                                                                                                                         Gundy
                                                                                                                                                                                 staffinled by Stan
                                                                                                                                                                                               SignVan
                                                                                                                                                                                                    up
https://twitter.com/cnnrlc/status/1316415069744398338                                                                                                                                                        1/3
10/21/2020                                              Case 3:20-cv-07506       Document
                                                                  Connor LaCombe on                 3-4
                                                                                    Twitter: "i'm sure     Filed
                                                                                                       @zapier       10/26/20
                                                                                                               is happy            Page
                                                                                                                        with @zoom_us's      25 of 102
                                                                                                                                        new "zapps"..." / Twitter
                                                                  1                                           8                                          14.4K Tweets
                                                                                                                                                         SportsSearch  Twitter
                                                                                                                                                                · Trending
                                                             Connor LaCombe @cnnrlc · 4h                                                                 Vinicius
             Explore                                         i decided to wear Real Clothes™ today and am feeling next level                             Vinícius Júnior scores goal within 15 seconds
                                                             productive... wow                                                                           of entering the game for Real Madrid against
                                                                                                                                                         Shakhtar Donetsk
             Settings                                                                                                                                    36.5K Tweets
                                                                                                                                                         US elections · Last night
                                                                               See whatʼs happening                                                      Trumpʼs tax records show
                                                                                                                                                         'previously unknown bank
                                                                Join Twitter to get the full story with all the live commentary.                         account' in China, NYT reports
                                                                                                                                                         Trending with China
                                                                                              Log in
                                                                                                                                                         US elections · LIVE
                                                                                             Sign up                                                     California: Election news and
                                                                                                                                                         updates
                                                                                                                                                         Show more
                                                                                                                                                         Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                         Ads info More © 2020 Twitter, Inc.




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                                              Log in      Sign up
https://twitter.com/cnnrlc/status/1316415069744398338                                                                                                                                                      2/3
10/21/2020                                              Case 3:20-cv-07506       Document
                                                                  Connor LaCombe on                 3-4
                                                                                    Twitter: "i'm sure     Filed
                                                                                                       @zapier       10/26/20
                                                                                                               is happy            Page
                                                                                                                        with @zoom_us's      26 of 102
                                                                                                                                        new "zapps"..." / Twitter


                                                                                                                                                               Search Twitter
             Explore
             Settings




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                                         Log in   Sign up
https://twitter.com/cnnrlc/status/1316415069744398338                                                                                                                                              3/3
Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 27 of 102
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 28 of 102

                                                           Tweet                                                                                 Search Twitter
             Explore                                       David Barnard @drbarnard · Oct 14                                               New to Twitter?
                                                               Zapps is a terrible name for Zoom to pick. @zapier has been calling
                                                           their automations Zaps for years. I immediately thought it was a Zapier         Sign up now to get your own personalized timeline!
             Settings                                      partnership (or acquisition). I smell a trademark letter and a quick rebrand.
                                                           /cc @wadefoster                                                                                       Sign up
                                                                 Forbes @Forbes · Oct 14
                                                             Zoomʼs videoconferencing tools became ubiquitous in the pandemic.
                                                             Now CEO Eric Yuan wants his software company to become more of a              Relevant people
                                                             hub for other kinds of work on.forbes.com/6016G4Bqi by
                                                             @alexrkonrad                                                                            David Barnard               Follow
                                                                                                                                                     @drbarnard
                                                                                                                                                     Developer Advocate @RevenueCat.
                                                                                                                                                     Founder @Contrast. Building apps
                                                                                                                                                     that stand out since 2008. Former
                                                                                                                                                     recording engineer. @Weather_Up_
                                                                                                                                                     @LaunchCenterPro
                                                                                                                                                     Zapier                      Follow
                                                                                                                                                     @zapier
                                                                                                                                                     Zapier is automation made for SMBs.
                                                                                                                                                     Connect your apps, automate your
                                                                                                                                                     work, and have more time for what
                                                                                                                                                     matters most. For support, email
                                                                                                                                                     contact@zapier.com
                                                               4                                        3                                            Wade Foster                 Follow
                                                                                                                                                     @wadefoster
                                                  Replies                                                                                            Co-founder/CEO @Zapier
                                                           tieshun/ @TieshunR · Oct 14
                                                           Replying to @drbarnard @zapier and @wadefoster
                                                                                                                                           Whatʼs happening
                                                           Trademark issues aside presumably a very small percentage of zooms              World news · 4 hours ago
                                                           customers have ever heard of zapier or zapiers zapps                            Pope Francis calls for civil
                                                               1                                                                           unions for same-sex couples
                                                                                                                                           Trending with Pope, Papa
                                                           Aidan Britnell @aidanbritnell · Oct 14
                                                           Replying to @drbarnard @zapier and @wadefoster                                  Trending in United States
                                                           At the surface it looks like mission drift. Hopefully they donʼt become the     Zion
                                                           Dropbox of video conferencing services                                          In his sophomore season, Zion Williamson will
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.
                                                                                                                                           be under a new coachingLog
                                                                                                                                           Gundy
                                                                                                                                                                   staffinled by Stan
                                                                                                                                                                                 SignVan
                                                                                                                                                                                      up
https://twitter.com/drbarnard/status/1316551279741669376
                                                           Tap Forms @tapforms · Oct 14                                                                                                         1/5
                                                      Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 29 of 102
10/21/2020
                                                           Tap Forms @tapforms · Oct 14                                               14.7K Tweets
                                                           Replying to @drbarnard @zapier and @wadefoster                             SportsSearch  Twitter
                                                                                                                                             · Trending
                                                           Hmm. And my company name is Tap Zapp Software Inc. No relation to
                                                           Zapps though.                                                              Vinicius
             Explore                                                                                                                  Vinícius Júnior scores goal within 15 seconds
                                                                                                                                      of entering the game for Real Madrid against
                                                                                                                                      Shakhtar Donetsk
             Settings                             View more replies                                                                   37.5K Tweets
                                                                                                                                      US elections · Last night
                                                                                                                                      Trumpʼs tax records show
                                                           Looking for up-to-date info on COVID-19?                                   'previously unknown bank
                                                                                                                                      account' in China, NYT reports
                                                                                        Read now                                      Trending with China
                                                                                                                                      US elections · LIVE
                                                                                                                                      California: Election news and
                                                  More Tweets                                                                         updates
                                                           ANDY @asallen · Oct 19                                                     Show more
                                                           Did you know—the SONOS logo works so that you can mount their
                                                           speakers upside down and it still reads correctly? And it's not just the   Terms of Service Privacy Policy Cookie Policy
                                                           name. Even the letterforms (typically bottom heavy) are balanced here
                                                           when rotated 180.                                                          Ads info More © 2020 Twitter, Inc.
                                                           Love it when product shapes brand.




                                                               18                  91                 651
                                                           Show this thread
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                           Log in      Sign up
https://twitter.com/drbarnard/status/1316551279741669376                                                                                                                                2/5
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 30 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                Log in   Sign up
https://twitter.com/drbarnard/status/1316551279741669376                                                                                                  3/5
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 31 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                Log in   Sign up
https://twitter.com/drbarnard/status/1316551279741669376                                                                                                  4/5
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 32 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                               Donʼt miss whatʼs happening
                                               People on Twitter are the first to know.                                                Log in   Sign up
https://twitter.com/drbarnard/status/1316551279741669376                                                                                                  5/5
10/21/2020                                          Case
                          Don Teague on Twitter: "Anyone have3:20-cv-07506         Document
                                                             odds on how long @zoom_us's "Zapps" will3-4    Filed
                                                                                                     be around,      10/26/20
                                                                                                                considering           Page
                                                                                                                            that @zapier has been33  ofthe102
                                                                                                                                                  using    term and idea for, oh, a hell of a lot longer?" / Twitter


                                                            Tweet                                                                                                    Search Twitter
             Explore                                        Don Teague @don_teague · Oct 15                                                                    New to Twitter?
                                                            Anyone have odds on how long @zoom_us's "Zapps" will be around,
                                                            considering that @zapier has been using the term and idea for, oh, a hell                         Sign up now to get your own personalized timeline!
             Settings                                       of a lot longer?
                                                                                                                2                                                                     Sign up
                                                 More Tweets
                                                                                                                                                               Relevant people
                                                            Don Teague @don_teague · 2h
                                                            What is #Forex? Have you heard of Forex? Have asked yourself that very                                       Don Teague                   Follow
                                                            question? What is Forex? I have an answer for you.                                                           @don_teague
                                                                                                                                                                         Forex Education, Web Design &
                                                                                                                                                                         Hosting. Christmas Lights. Attraction
                                                                                                                                                                         Marketing. Affiliate Marketer. Usually
                                                                                                                                                                         working on 10 things at once.
                                                                                                                                                                         Zoom                          Follow
                                                                                                                                                                         @zoom_us
                                                                                                                                                                         Bringing the world together, one
                                                                                                                                                                         meeting at a time.
                                                                                                                                                                         Zapier                        Follow
                                                                                                                                                                         @zapier
                                                                                                                                                                         Zapier is automation made for SMBs.
                                                                                                                                                                         Connect your apps, automate your
                                                             What is Forex?                                                                                              work, and have more time for what
                                                              fsu.link                                                                                                   matters most. For support, email
                                                                                                                                                                         contact@zapier.com

                                                            Don Teague @don_teague · 5h                                                                        Whatʼs happening
                                                            It's free, informative and a vital part of your day. Check out
                                                            #TheMoringBrew today!                                                                              World news · 4 hours ago
                                                                                                                                                               Pope Francis calls for civil
                                                                                                                                                               unions for same-sex couples
                                                                                                                                                               Trending with Pope, Papa
                                                                                                                                                               Trending in United States
                                                                                                                                                               Zion
                                                                                                                                                               In his sophomore season, Zion Williamson will
                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.
                                                                                                                                                               be under a new coachingLog
                                                                                                                                                               Gundy
                                                                                                                                                                                       staffinled by Stan
                                                                                                                                                                                                     SignVan
                                                                                                                                                                                                          up
https://twitter.com/don_teague/status/1316836035419164677                                                                                                                                                              1/4
10/21/2020                                          Case
                          Don Teague on Twitter: "Anyone have3:20-cv-07506         Document
                                                             odds on how long @zoom_us's "Zapps" will3-4    Filed
                                                                                                     be around,      10/26/20
                                                                                                                considering           Page
                                                                                                                            that @zapier has been34  ofthe102
                                                                                                                                                  using    term and idea for, oh, a hell of a lot longer?" / Twitter
                                                                                                                                                               14.7K Tweets
                                                                                                                                                                    Search· Twitter
                                                                                                                                                               US elections Last night
                                                                                                                                                               Trumpʼs tax records show
             Explore                                                                                                                                           'previously unknown bank
                                                             The Morning Brew                                                                                  account' in China, NYT reports
                                                             The best content to go with your morning cup of coffee.                                           Trending with China
             Settings                                          go.donteague.com
                                                                                                                                                               World news · LIVE
                                                                                                                                                               Lagos state governor says
                                                            Don Teague @don_teague · 8h                                                                        authorities are investigating one
                                                                                                                                                               fatality, as witnesses report
                                                            How great is the #compplan for IM Mastery Academy? Check this out.                                 several protesters shot dead
                                                            Refer 3 people earn $150 a month. Refer 12 people earn $600 a month.                               Trending with #EndSarsNow
                                                            Paid Weekly!
                                                                                                                                                               US elections · LIVE
                                                                                   Earn With IM                                                                California: Election news and
                                                                                   With IM Mastery Academy's network marketing                                 updates
                                                                                   compensation plan you could earn with IM by …
                                                                                     earnwith.im                                                               Show more
                                                                                                                                                               Terms of Service Privacy Policy Cookie Policy
                                                            Don Teague @don_teague · 14h                                                                       Ads info More © 2020 Twitter, Inc.
                                                            There are 5 order types in #Forex? Do you know the difference between
                                                            them? This blog post will explain it all to you. fsu.link/ordertypes




                                                        Don Teague @don_teague · 17h
                                                        Want to know how I'm getting one hundred new email contacts a day?
                                              Donʼt   miss
                                                        Every whatʼs        happening
                                                               day? TheEmailLeadSecret.com
                                              People on Twitter are the first to know.                                                                                                       Log in         Sign up
https://twitter.com/don_teague/status/1316836035419164677                                                                                                                                                              2/4
10/21/2020                                          Case
                          Don Teague on Twitter: "Anyone have3:20-cv-07506         Document
                                                             odds on how long @zoom_us's "Zapps" will3-4    Filed
                                                                                                     be around,      10/26/20
                                                                                                                considering           Page
                                                                                                                            that @zapier has been35  ofthe102
                                                                                                                                                  using    term and idea for, oh, a hell of a lot longer?" / Twitter


                                                                                                                                                                     Search Twitter
             Explore
             Settings



                                                            Don Teague @don_teague · 18h
                                                            Beware of @pulte and @TeamPulte scammers out there. This is a
                                                            message I had with a fake scammer.
                                                            Be careful out there. Bill is real, but there are scammers out there.
                                                            He will NOT ask you for money first.




                                                                2
                                                            Show this thread
                                                            Don Teague @don_teague · 21h
                                                            Wow. I'm having a twitter conversation with @pulte
                                                            Way cool.
                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                                                       Log in         Sign up
https://twitter.com/don_teague/status/1316836035419164677                                                                                                                                                              3/4
                                                    Case have3:20-cv-07506         Document
                                                                                         "Zapps" will3-4    Filed    10/26/20         Page
                                                                                                                                         has been36  ofthe102
                                                                              See whatʼs happening
10/21/2020                Don Teague on Twitter: "Anyone     odds on how long @zoom_us's             be around, considering that @zapier          using    term and idea for, oh, a hell of a lot longer?" / Twitter


                                                                                                                                                                     Search Twitter
                                                               Join Twitter to get the full story with all the live commentary.
             Explore                                                                           Log in
             Settings                                                                         Sign up




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                                                       Log in         Sign up
https://twitter.com/don_teague/status/1316836035419164677                                                                                                                                                              4/4
Jonathan Parisot on Twitter: "Zoom calling their new thing “Zapps” is ou...                           https://twitter.com/JoParisot/status/1316608156517031937
                              Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 37 of 102

                                                   Tweet                                                                Search Twitter


                Explore                            Jonathan Parisot
                                                                                                                  New to Twitter?
                                                   @JoParisot
                                                                                                                 Sign up now to get your own personalized timeline!
                Settings
                                        Zoom calling their new thing “Zapps” is outrageous. I
                                                                                                                                           Sign up
                                        wonder if they just didn’t know about Zapier ans zaps
                                        (which would be surprising) or if they were just like
                                        “fuck it it’s 2020, who cares”                                            Relevant people

                                              Wade Foster      @wadefoster · Oct 14                                         Jonathan Parisot
                                                                                                                                                                 Follow
                                          Anyone need some branding help? Zapier's got you covered!                         @JoParisot

                                          Show this thread                                                                  Building @Actiondesk (YC S19), we let
                                                                                                                            you access and explore your SaaS and
                                                                                                                            database data in real time from a
                                                                                                                            spreadsheet interface. From    , likes



                                                                                                                            Wade Foster
                                                                                                                                                                 Follow
                                                                                                                            @wadefoster
                                                                                                                            Co-founder/CEO @Zapier



                                                                                                                  What’s happening

                                                                                                                  US elections · Yesterday
                                                                                                                  CBS says it’s undeterred from
                                                                                                                  airing the 60 Minutes interview
                                                                                                                  with Trump after White House
                                                                                                                  makes ‘unprecedented’ decision
                                                                                                                  to release footage
                                        10:13 PM · Oct 14, 2020 · Twitter for iPhone

                                                                                                                  NCAA Football · Starts at 5:00 PM
                                         2 Likes                                                                  Fighting Illini at Badgers



                                                                                                                  Politics · 2 hours ago
                                                                                                                  Netanyahu sidesteps Trump's
                                                                                                                  invitation to take a swipe at Joe
                                                                                                                  Biden in phone call

                                                                                                                  US elections · This morning
                                                                                                                  Trump described the air in India
                                                                                                                  as 'filthy'


                                                                                                                  US elections · LIVE
                                                                                                                  California: Election news and
                                                                                                                  updates


                                                                                                                  Show more


                                                                                                                  Terms of Service Privacy Policy Cookie Policy
                                                                                                                  Ads info More         © 2020 Twitter, Inc.




                                      Don’t miss what’s happening                                                                                 Log in         Sign up
                                      People on Twitter are the first to know.




1 of 1                                                                                                                                                         10/23/2020, 4:40 PM
10/21/2020                                           Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 38 of 102

                                                              Tweet                                                                              Search Twitter
             Explore                                          Leon Hitchens @Leonhitchens · Oct 14                                         New to Twitter?
                                                              Zapps? Like zaps from Zapier?
                                                                                                                                           Sign up now to get your own personalized timeline!
             Settings                                             Ryan Hoover @rrhoover · Oct 14
                                                               BIG announcement from Zoom producthunt.com/posts/zapps                                            Sign up


                                                 More Tweets                                                                               Relevant people
                                                                                                                                                     Leon Hitchens               Follow
                                                              Alex West @alexwestco · 1h                                                             @Leonhitchens
                                                              Today my side project officially became a company. Insane!                             marketing strategist @digiboostinc |
                                                                  17                 3                   142                                         Startups, B2B SaaS, Small Business |
                                                                                                                                                     Co-founder ironmic.fm
                                                              Ryzal Yusoff          @ryzalyusoff · 10h                                               Ryan Hoover
                                                              After years of building products, editing photos, making videos and doing              @rrhoover                   Follow
                                                              everything else on my life with my 128gb Macbook Air.........I finally got
                                                              myself a brand new Macbook Pro 2020                                                    Founder of @ProductHunt,
                                                                                                                                                     @WeekendFund investor. Real likes,
                                                                                                                                                     no gimmicks.
                                                                                                                                           Whatʼs happening
                                                                                                                                           US elections · Last night
                                                                                                                                           Trumpʼs tax records show
                                                                                                                                           'previously unknown bank
                                                                                                                                           account' in China, NYT reports
                                                                                                                                           Trending with China
                                                                                                                                           World news · 4 hours ago
                                                                                                                                           Pope Francis calls for civil
                                                                                                                                           unions for same-sex couples
                                                                  15                 5                   112                               Trending with Pope, Papa
                                                         Victor metelskiy @VictorMetelskiy · 10h                                           World news · LIVE
                                                         Launched my first ever SAAS                                                       Lagos state governor says
                                                         100% No-code!                                                                     authorities are investigating one
                                                                                                                                           fatality, as witnesses report
                                                                                                                                           several protesters shot dead
                                               Donʼt   miss     whatʼs
                                                             Chatmeal   is livehappening
                                                                                on @ProductHunt now:
                                               People on Twitter are the first to know.
                                                                                                                                           Trending with Africa, #EndSarsNow
                                                                                                                                                                      Log in Sign up
https://twitter.com/Leonhitchens/status/1316534423412789250                                                                                                                                     1/6
10/21/2020                                           Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 39 of 102
                                                                                                                                        Sports · Trending
                                                                                                                                        Vinicius
                                                                                                                                             Search
                                                                                                                                        Vinícius  JúniorTwitter
                                                                                                                                                          scores goal within 15 seconds
                                                                                                                                        of entering the game for Real Madrid against
             Explore                                                                                                                    Shakhtar Donetsk
                                                                                                                                        35.8K Tweets
             Settings                                                                                                                   US elections · LIVE
                                                                                                                                        California: Election news and
                                                                                                                                        updates

                                                               Chatmeal - Whatsapp-powered food ordering tool for restaurants | Pr…     Show more
                                                               Chatmeal allows restaurant owners to create a web page with
                                                               interactive digital menu, and to start accepting delivery, takeaway, …   Terms of Service Privacy Policy Cookie Policy
                                                                  producthunt.com                                                       Ads info More © 2020 Twitter, Inc.
                                                                  13                  13                  72
                                                              Show this thread
                                                              Jon Yongfook @yongfook · 12h
                                                              Mid week deployment! @bannerbearHQ now does QR Codes - place a qr
                                                              code object on your template and then use the API to change the qr code
                                                              destination. Handy for shipping labels, event badges etc.




                                                                  2                   3                   40
                                                         Sergio Mattei @matteing · 17h
                                               Donʼt   miss
                                                         By endwhatʼs
                                                                 of November,happening
                                                                                  you'll get to use a brand-new Makerlog.
                                               People on Twitter are the first to know.                                                                            Log in       Sign up
https://twitter.com/Leonhitchens/status/1316534423412789250
                                                              If that's what's in store for next month can't imagine what's going to                                                      2/6
10/21/2020
                                                              If that s what s in store for next month, can t imagine what s going to
                                                     Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 40 of 102
                                                              happen in December...                                                     Search Twitter
                                                                  3                                        27
             Explore                                          Guilherme Rizzo from CSS Scan @gvrizzo · 11h
                                                              Itʼs time to learn Chinese!
             Settings




                                                                  2                                        27
                                                              Dan Rowden @dr · 3h
                                                              Today marks five years of us living in Mauritius AMA
                                                                  17                                       24
                                                              Makerlog @GetMakerlog · 3h
                                                              hi yes this is your friendly reminder that




                                               Donʼt   miss   3 whatʼs happening    12
                                               People on Twitter are the first to know.
                                                                                                           23
                                                                                                                                                         Log in   Sign up
                                                              Mohamad @morajabi · 2h
https://twitter.com/Leonhitchens/status/1316534423412789250                                                                                                                 3/6
10/21/2020                                           Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 41 of 102
                                                              Startup Idea: A browser extension to leave short sticky notes on
                                                              webpages                                                            Search Twitter
                                                              I'd use it to add notes to Twitter people on why I followed them.
             Explore                                              6                   1                   19
             Settings                                         Show this thread




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                            Log in   Sign up
https://twitter.com/Leonhitchens/status/1316534423412789250                                                                                                           4/6
10/21/2020                                           Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 42 of 102

                                                                                                                     Search Twitter
             Explore
             Settings




                                               Donʼt miss whatʼs happening
                                               People on Twitter are the first to know.                                               Log in   Sign up
https://twitter.com/Leonhitchens/status/1316534423412789250                                                                                              5/6
10/21/2020                                           Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 43 of 102

                                                                                                                     Search Twitter
             Explore
             Settings




                                               Donʼt miss whatʼs happening
                                               People on Twitter are the first to know.                                               Log in   Sign up
https://twitter.com/Leonhitchens/status/1316534423412789250                                                                                              6/6
10/21/2020                                           Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 44 of 102
                                                                 Tweet                                                                             Search Twitter
                       Explore                                   Madeline Lawrence @madelinelawren · Oct 15                                  New to Twitter?
                                                                 big announcement - two thoughts
                                                                                                                                             Sign up now to get your own personalized timeline!
                       Settings                                  1. Zapps is awfully close with @zapier
                                                                 2. Can you please update your UX. Weʼve all been polite about it but itʼs                         Sign up
                                                                 gone on for too long
                                                                      Ryan Hoover @rrhoover · Oct 14
                                                                   BIG announcement from Zoom producthunt.com/posts/zapps                    Relevant people
                                                                     1                    1                    2                                       Madeline Lawrence               Follow
                                                                                                                                                       @madelinelawren
                                                        Replies                                                                                        Currently young & naïve at
                                                                                                                                                       @PeakCapitalVC Here for the banter.
                                                                 Gil Dibner @gdibner · Oct 15                                                          Over-critical about food but still can't
                                                                 Replying to @madelinelawren and @zapier                                               spell restauraunt
                                                                 One non-obvious thing I've learned: products that succeed despite bad                 Zapier
                                                                 UX (early) are (1) doing something very critical and (2) succeeding for
                                                                 non-obvious and thus harder to copy reasons. Bet on them. (E.g. Wix)                  @zapier Peak Capital Follow
                                                                                                                                                       Zapier is automation  made for SMBs.
                                                                     1                                         2                                       Connect your@PeakCapitalVC
                                                                                                                                                                      apps, automate    yourVC 100%
                                                                                                                                                       work, and haveWe're
                                                                                                                                                                       more antime
                                                                                                                                                                                early-stage
                                                                                                                                                                                    for what
                                                        More Tweets                                                                                    matters most.managed     and email
                                                                                                                                                                      For support,
                                                                                                                                                                     entrepreneurs.
                                                                                                                                                                                      backed by
                                                                                                                                                                                       Smart capital. Hands-
                                                                                                                                                       contact@zapier.com
                                                                                                                                                                     on support. We all things
                                                                 Mike Monteiro       @monteiro · Oct 20                                                Ryan Hoovermarketplace,       platform & SaaS in the
                                                                                                                                                                                       Follow
                                                                 The problem with “design thinking” is it assumes the monkeys have yet to              @rrhoover EU.
                                                                 type out MacBeth because they havenʼt pulled a Jira ticket for it yet.                              382 Following, 2,294 Followers
                                                                                                                                                       Founder of @ProductHunt
                                                                     6                   18                   129                                      @WeekendFund investor. Real likes,
                                                                                                                                                       no gimmicks.
                                                                 Povilas Korop @PovilasKorop · Oct 20
                                                                 Opinion: it's still ok to have form post with full page refresh, in 2020.
                                                                                                                                             Whatʼs happening
                                                                 No need to put reactive UX with JavaScript all the time, everywhere.
                                                                                                                                             World news · LIVE
                                                                 Good old way still works. Internet is getting faster, pages load almost     Lagos state governor says
                                                                 instantly.                                                                  authorities are investigating one
                                                                 Dont @ me.                                                                  fatality, as witnesses report
                                                                                                                                             several protesters shot dead
                                                                     14                   11                  105                            Trending with #EndSarsNow
                                                                 Rahul Mathur @Rahul_J_Mathur · Oct 20                                       Trending in United States
                                                                    Didn't realize how many notes I've taken from customer discovery &       Zion
                                                                 UX testing - diary #2 filled up!                                            In his sophomore season, Zion Williamson will
                                                                                                                                             be under a new coaching staff led by Stan Van
                                                                                                                                             Gundy
                                                                                                                                             14.6K Tweets
                                                      Donʼt miss whatʼs happening
                                                      People on Twitter are the first to know.
                                                                                                                                             World news · 4 hours ago Log in
                                                                                                                                             Pope Francis calls for civil              Sign up
https://twitter.com/madelinelawren/status/1316646159784570880                                                                                                                                                  1/3
10/21/2020                                           Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 45 of 102
                                                                                                                                            unions
                                                                                                                                            Trendingfor
                                                                                                                                                     withsame-sex
                                                                                                                                                          Pope, Papacouples
                                                                                                                                                 Search   Twitter
                                                                                                                                            US elections · Last night
                       Explore                                                                                                              Trumpʼs tax records show
                                                                                                                                            'previously unknown bank
                                                                                                                                            account' in China, NYT reports
                       Settings                                                                                                             Trending with China
                                                                                                                                            US elections · LIVE
                                                                                                                                            California: Election news and
                                                                                                                                            updates
                                                                                                                                            Show more
                                                                                                                                            Terms of Service Privacy Policy Cookie Policy
                                                                                                                                            Ads info More © 2020 Twitter, Inc.
                                                                     5                   2                  43
                                                                 Andy Welfle is at #Button2020 @awelfle · Oct 19
                                                                 This is one of the most deceptive UX patterns I've ever heard of, and if
                                                                 you were part of designing and building this, you should absolutely be
                                                                 ashamed.
                                                                       Tonje Ettesvoll @Unicorn__Voice · Oct 17
                                                                  Just took an Uber for the first time in forever. The app said my driver
                                                                  was yes on prop 22. I asked him and he explained; NO, but the msg
                                                                  comes up with every ride and he decided to just click yes to make it go
                                                                  away.
                                                                  Thats infuriating, misleading and probably illegal.#NoOnProp22
                                                                     5                   15                 42
                                                                 Rufus Deuchler        @rufusd · Oct 20
                                                                 Oh, and while youʼre waiting for #AdobeMAX to kick off today, why not
                                                                 update your @creativecloud apps? Just sayin'




                                                      Donʼt miss whatʼs happening
                                                      People on Twitter
                                                                                                                                                                       Log in       Sign up
                                                                     3 are the first to know.
                                                                                          11                31
https://twitter.com/madelinelawren/status/1316646159784570880                                                                                                                                 2/3
10/21/2020                                           Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 46 of 102
                                                                 Show this thread                             Search Twitter
                       Explore
                       Settings




                                                      Donʼt miss whatʼs happening
                                                      People on Twitter are the first to know.
                                                                                                                               Log in   Sign up
https://twitter.com/madelinelawren/status/1316646159784570880                                                                                     3/3
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 47 of 102

                                                             Tweet                                                                            Search Twitter
             Explore                                         Aaron Levie @levie · Oct 14                                                New to Twitter?
                                                             Sometimes you see a product that obviously is going to become a
                                                             platform one day. Zoom is one of those products.                           Sign up now to get your own personalized timeline!
             Settings                                                                                                                                         Sign up

                                                                                                                                        Relevant people
                                                                                                                                                  Marcus Gill Greenwo… Follow
                                                                                                                                                  @inventur_es
                                                                                                                                                  Tinker tailor hacker spy. CEO @UBIO
                                                                                                                                                  – makers of the @AutomationCld, the
                                                                                                                                                  worldʼs leading web automation
                                                                                                                                                  platform. Working with Google,
                                                                                                                                                  Trivago, KAYAK and more
                                                                 17                 114                  1K                                       Aaron Levie                  Follow
                                                                                                                                                  @levie
                                                             Marcus Gill Greenwood @inventur_es · Oct 14                                          Lead Magician (and CEO) at Box (
                                                             Zapier be like                                                                       @box); Huge ABBA fan. I don't fully
                                                                                                         6                                        endorse anything I say below. Go
                                                  More Tweets                                                                           Whatʼs happening
                                                             Marcus Gill Greenwood @inventur_es · 4h                                    World news · 4 hours ago
                                                                                                                                        Pope Francis calls for civil
                                                                                                                                        unions for same-sex couples
                                                                  Patrick Collison @patrickc · 4h                                       Trending with Pope, Papa
                                                              ~8 months into the global pandemic, remarkable progress in COVID
                                                              vaccines. NYT has a good summary: nytimes.com/interactive/20…. 11         Trending in United States
                                                              different vaccines already in Phase 3 trials. Seems very likely that at   Zion
                                                              least some (e.g. Sinovac) will be widely deployed very soon.              In his sophomore season, Zion Williamson will
                                                              Show this thread                                                          be under a new coaching staff led by Stan Van
                                                                                                                                        Gundy
                                                                                                                                        14.4K Tweets
                                                         Marcus Gill Greenwood @inventur_es · 23h                                       Sports · Trending
                                                         The Chrome bug report on how broken autofill is (it is) is one of the best     Vinicius
                                               Donʼt   miss
                                                         pages whatʼs        happening
                                                                on the internet
                                                         bugs.chromium.org/p/chromium/iss…
                                               People on Twitter are the first to know.
                                                                                                                                        Vinícius Júnior scores goalLogwithin 15 seconds
                                                                                                                                        of entering the game for Real inMadrid against
                                                                                                                                                                                 Sign up
https://twitter.com/inventur_es/status/1316412478180515840                                                                                                                                   1/2
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 48 of 102
                                                                                                                                Shakhtar  Donetsk
                                                                                                                                36.5KSearch
                                                                                                                                      Tweets  Twitter
                                                                                                                                US elections · Last night
             Explore                                                      See whatʼs happening                                  Trumpʼs tax records show
                                                                                                                                'previously unknown bank
                                                             Join Twitter to get the full story with all the live commentary.   account' in China, NYT reports
             Settings                                                                    Log in
                                                                                                                                Trending with China
                                                                                                                                US elections · LIVE
                                                                                        Sign up                                 California: Election news and
                                                                                                                                updates
                                                                                                                                Show more
                                                                                                                                Terms of Service Privacy Policy Cookie Policy
                                                                                                                                Ads info More © 2020 Twitter, Inc.




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                    Log in       Sign up
https://twitter.com/inventur_es/status/1316412478180515840                                                                                                                        2/2
10/21/2020                                           Case 3:20-cv-07506       Document
                                                                  Marcus Tetwiler               3-4 would
                                                                                  on Twitter: "@zapier Filed
                                                                                                          be an10/26/20
                                                                                                                interesting placePage     49 /of
                                                                                                                                 to be today.."   102
                                                                                                                                                Twitter


                                                           Tweet                                                                                          Search Twitter
             Explore                                       Marcus Tetwiler @MarcusTetwiler · Oct 15                                               New to Twitter?
                                                           @zapier would be an interesting place to be today..
                                                                                                                                                 Sign up now to get your own personalized timeline!
             Settings                                          Zoom @zoom_us · Oct 14
                                                            Today we launched Zapps, or apps in Zoom, with 35+ best of breed                                           Sign up
                                                            partners. Check out the virtual demo day on @ProductHunt to see how
                                                            these in-meeting apps can up-level your meeting experience.
                                                            producthunt.com/posts/zapps
                                                                                                                                                  Relevant people
                                                                                                        2
                                                                                                                                                             Marcus Tetwiler              Follow
                                                 More Tweets                                                                                                 @MarcusTetwiler
                                                                                                                                                             ad astra per aspera, F.O.E.
                                                           Harshit The Cutest star @Thecuteststar · Oct 20                                                   Zapier
                                                           What did @sidharth_shukla do today ?                                                              @zapier                      Follow
                                                           #LoneWarriorSidharthShukla                                                                        Zapier is automation made for SMBs.
                                                                3                  125                  89
                                                                                                                                                             Connect your apps, automate your
                                                                                                                                                             work, and have more time for what
                                                                                                                                                             matters most. For support, email
                                                           Nicole Asbury @NicoleAsbury · 23h                                                                 contact@zapier.com
                                                           Support student journalism
                                                                                                                                                             Zoom                         Follow
                                                                                                                                                             @zoom_us
                                                                                                                                                             Bringing the world together, one
                                                                                                                                                             meeting at a time.
                                                                                                                                                  Whatʼs happening
                                                                                                                                                  World news · 4 hours ago
                                                                                                                                                  Pope Francis calls for civil
                                                                                   6                    64                                        unions for same-sex couples
                                                                                                                                                  Trending with Pope, Papa
                                                           Nicole Asbury @NicoleAsbury · 22h
                                                           Former Kansas athlete Ben Brownlee had a goal to conquer the top 200                   Trending in United States
                                                           highest peaks in Colorado. @ByBradenShaw talked with family and loved                  Zion
                                                           ones of Brownlee, and learned more about the former track athlete's goals              In his sophomore season, Zion Williamson will
                                                           and impact on those around him. @KansanNews                                            be under a new coaching staff led by Stan Van
                                                                                                                                                  Gundy
                                                                                                                                                  14.7K Tweets
                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                            World news · LIVE           Log in       Sign up
https://twitter.com/MarcusTetwiler/status/1316833475333222400                                                                                                                                         1/3
10/21/2020                                           Case 3:20-cv-07506       Document
                                                                  Marcus Tetwiler               3-4 would
                                                                                  on Twitter: "@zapier Filed
                                                                                                          be an10/26/20
                                                                                                                interesting placePage     50 /of
                                                                                                                                 to be today.."   102
                                                                                                                                                Twitter
                                                                                                                                                  Lagos state governor says
                                                                                                                                                       Searchare
                                                                                                                                                  authorities   Twitter
                                                                                                                                                                   investigating one
                                                                                                                                                  fatality, as witnesses report
                                                                                                                                                  several  protesters shot dead
             Explore                                                                                                                              Trending with #EndSarsNow
                                                                                                                                                  Soccer · Trending
             Settings                                                                                                                             Vinicius
                                                                                                                                                  Vinícius Júnior scores goal within 15 seconds
                                                                'A man for others': Through running and hiking, Ben Brownlee was a c…             of entering the game for Real Madrid against
                                                                Former KU runner Ben Brownlee looked to conquer the top 200                       Shakhtar Donetsk
                                                                highest peaks in Colorado. He died at age 26 due to a climbing …                  37.7K Tweets
                                                                   kansan.com                                                                     US elections · LIVE
                                                                                       2                    11                                    California: Election news and
                                                                                                                                                  updates
                                                           Marcus Tetwiler @MarcusTetwiler · 19h
                                                           Yo @TheAthletic your podcast game is limiting your contributors - fix your             Show more
                                                           stuff man common
                                                                                                                                                  Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                  Ads info More © 2020 Twitter, Inc.

                                                                              See whatʼs happening
                                                                 Join Twitter to get the full story with all the live commentary.
                                                                                             Log in
                                                                                            Sign up




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                                       Log in       Sign up
https://twitter.com/MarcusTetwiler/status/1316833475333222400                                                                                                                                       2/3
10/21/2020                                           Case 3:20-cv-07506       Document
                                                                  Marcus Tetwiler               3-4 would
                                                                                  on Twitter: "@zapier Filed
                                                                                                          be an10/26/20
                                                                                                                interesting placePage     51 /of
                                                                                                                                 to be today.."   102
                                                                                                                                                Twitter


                                                                                                                                                          Search Twitter
             Explore
             Settings




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                                     Log in   Sign up
https://twitter.com/MarcusTetwiler/status/1316833475333222400                                                                                                                                 3/3
10/21/2020                                         Case
                            Martin H. Normark on Twitter:     3:20-cv-07506
                                                          "So @zoom_us               Document
                                                                       introduces Zapps.               3-4thatFiled
                                                                                         Where have I heard           10/26/20
                                                                                                               name before? Oh yeah, thePage    52 you
                                                                                                                                         connections of set
                                                                                                                                                        102 up in @zapier https://t.co/6R4cDXnxfm" / Twitter


                                                          Tweet                                                                                                  Search Twitter
             Explore                                      Martin H. Normark @MartinHN · Oct 15                                                             New to Twitter?
                                                          So @zoom_us introduces Zapps. Where have I heard that name before?
                                                          Oh yeah, the connections you set up in @zapier                                                  Sign up now to get your own personalized timeline!
             Settings                                                                                                                                                            Sign up

                                                                                                                                                           Relevant people
                                                                                                                                                                     Martin H. Normark            Follow
                                                                                                                                                                     @MartinHN
                                                                                                                                                                     Fully connected
                                                                                                                                                                     Zoom                         Follow
                                                                                                                                                                     @zoom_us
                                                                                                                                                                     Bringing the world together, one
                                                            Zoom Adds Ability To Open Apps Like Dropbox And Slack, Event-Hos…                                        meeting at a time.
                                                            Now CEO Eric Yuan wants his software company to become more of a
                                                            hub for other kinds of work.                                                                             Zapier                       Follow
                                                              forbes.com                                                                                             @zapier
                                                                                                                                                                     Zapier is automation made for SMBs.
                                                                                                                                                                     Connect your apps, automate your
                                                                                                                                                                     work, and have more time for what
                                                More Tweets                                                                                                          matters most. For support, email
                                                                                                                                                                     contact@zapier.com
                                                          Martin H. Normark @MartinHN · Oct 20
                                                          3rd epoch and already #overfitting                                                               Whatʼs happening
                                                                                                                                                           World news · 4 hours ago
                                                                                                                                                           Pope Francis calls for civil
                                                                                                                                                           unions for same-sex couples
                                                                                                                                                           Trending with Pope, Papa
                                                                                                                                                           Trending in United States
                                                                                                                                                           Zion
                                                                                                                                                           In his sophomore season, Zion Williamson will
                                                                                                                                                           be under a new coaching staff led by Stan Van
                                                                                                                                                           Gundy
                                                                                                                                                           14.6K Tweets
                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                     US elections · Last night Log in           Sign up
https://twitter.com/MartinHN/status/1316645552550031360                                                                                                                                                         1/2
10/21/2020                                         Case
                            Martin H. Normark on Twitter:     3:20-cv-07506
                                                          "So @zoom_us               Document
                                                                       introduces Zapps.               3-4thatFiled
                                                                                         Where have I heard           10/26/20
                                                                                                               name before? Oh yeah, thePage    53 you
                                                                                                                                         connections of set
                                                                                                                                                        102 up in @zapier https://t.co/6R4cDXnxfm" / Twitter
                                                                                                                                                           Trumpʼs tax records show
                                                                                                                                                                Searchunknown
                                                                                                                                                           'previously   Twitter bank
                                                                                                                                                           account'  in China,
                                                                                                                                                           Trending with China
                                                                                                                                                                                NYT reports
             Explore                                                        See whatʼs happening                                                           World news · LIVE
                                                             Join Twitter to get the full story with all the live commentary.                              Lagos state governor says
             Settings                                                                                                                                      authorities are investigating one
                                                                                                                                                           fatality, as witnesses report
                                                                                            Log in                                                         several protesters shot dead
                                                                                                                                                           Trending with #EndSarsNow
                                                                                            Sign up
                                                                                                                                                           US elections · LIVE
                                                                                                                                                           California: Election news and
                                                                                                                                                           updates
                                                                                                                                                           Show more
                                                                                                                                                           Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                           Ads info More © 2020 Twitter, Inc.




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                                                  Log in        Sign up
https://twitter.com/MartinHN/status/1316645552550031360                                                                                                                                                         2/2
10/21/2020                                          Case
                          Matthew Guay on Twitter: "Wait      3:20-cv-07506
                                                         wait wait @zoom is calling appsDocument       3-4...glances
                                                                                        inside Zoom Zapps?      Filedover10/26/20          Page
                                                                                                                          at a half-decade worth    54 inofmy102
                                                                                                                                                 of Zaps      @zapier account... https://t.co/cq0BanxIWL" / Twitter


                                                                                                                                                                    Search Twitter
             Explore                                       Matthew Guay
                                                           @maguay
             Settings                            Wait wait wait @zoom is calling apps inside Zoom Zapps?
                                                 ...glances over at a half-decade worth of Zaps in my
                                                 @zapier account...




                                                   Introducing Zapps, Bringing Best-of-Breed Apps Into the Zoom Experience - …
                                                   Zapps give you access to best-of-breed applications throughout your Zoom
                                                   meeting workflow and can help enhance productivity.
                                                      blog.zoom.us
                                                 8 57 PM · Oct 14, 2020 · Twitter for iPhone
                                                  13 Likes



                                                        Blair Rorani @blairrorani · Oct 14
                                                        Replying to @maguay @Zoom and @zapier
                                                        So the ideal video calling app has a picture-in-picture feature so you can
                                              Donʼt   miss
                                                        see whowhatʼs
                                              People on Twitter
                                                                  is talkinghappening
                                                                are the  first
                                                                              while you use collaboration apps?
                                                                               to know.                                                                                                     Log in         Sign up
                                                             1                                          1
https://twitter.com/maguay/status/1316589064015867904                                                                                                                                                                 1/3
10/21/2020                                          Case
                          Matthew Guay on Twitter: "Wait      3:20-cv-07506
                                                         wait wait @zoom is calling appsDocument       3-4...glances
                                                                                        inside Zoom Zapps?      Filedover10/26/20          Page
                                                                                                                          at a half-decade worth    55 inofmy102
                                                                                                                                                 of Zaps      @zapier account... https://t.co/cq0BanxIWL" / Twitter


                                                           Matthew Guay @maguay · Oct 14                                                                            Search Twitter
                                                           It's actually an interesting strategy as Google has recently announced
                                                           they're building Meet into their apps, so you could see this being Zoom's
             Explore                                       push to be that option for non-Google apps.
                                                                2                                              1
             Settings                                      Show replies
                                                              Justin Mitchell @jmitch · Oct 14
                                                           Replying to @maguay @Zoom and @zapier                                                              New to Twitter?
                                                           And on the same day that Loom rebranded as Zapier...
                                                                1                                              1                                             Sign up now to get your own personalized timeline!
                                                           Matthew Guay @maguay · Oct 14                                                                                             Sign up
                                                           lol oh wow you're right, a purple Zapier logo.
                                                           Imitation is the sincerest form of flattery, I guess.
                                                                1                                                                                             Relevant people
                                                           Show replies                                                                                                 Matthew Guay                Follow
                                                                                                                                                                        @maguay
                                                           Andrew Hedges @segdeha · Oct 14                                                                              Founding editor @capiche. Writer.
                                                           Replying to @maguay @Zoom and @zapier                                                                        Amateur photographer. Information
                                                           And Loom changed their logo to be a purple Zapier logo. We all chalked it                                    architect. Older work: @zapier,
                                                           up to Mercury being in retrograde                                                                            @AppStorm. Personal blog:
                                                                                                                                                                        @techinch.
                                                                1                                              4
                                                                                                                                                                        Zoom                        Follow
                                                           Matthew Guay @maguay · Oct 14                                                                                @Zoom
                                                           hahahaha                                                                                                     2017?
                                                           Imitation is the sincerest form of flattery so hey :)                                                        Zapier
                                                                1                                              2                                                        @zapier                     Follow
                                                                                                                                                                        Zapier is automation made for SMBs.
                                                           Show replies                                                                                                 Connect your apps, automate your
                                                                                                                                                                        work, and have more time for what
                                                           Blair Rorani @blairrorani · Oct 14                                                                           matters most. For support, email
                                                           Replying to @maguay @Zoom and @zapier                                                                        contact@zapier.com
                                                           Copied feature from @whereby
                                                           Tweet                                               1                                              Whatʼs happening
                                                        Cátia Silvestre @xweeta · Oct 15                                                                      US elections · Last night
                                                        Replying to @maguay @Zoom and @zapier
                                              Donʼt   miss
                                                        Yep whatʼs happening
                                              People on Twitter are the first to know.
                                                                                                                                                              Trumpʼs tax records show
                                                                                                                                                              'previously unknown bank  Log in             Sign up
                                                                                                                                                              account' in China, NYT reports
https://twitter.com/maguay/status/1316589064015867904                                                                                                                                                                 2/3
10/21/2020                                          Case
                          Matthew Guay on Twitter: "Wait      3:20-cv-07506
                                                         wait wait @zoom is calling appsDocument       3-4...glances
                                                                                        inside Zoom Zapps?      Filedover10/26/20          Page
                                                                                                                          at a half-decade worth    56 inofmy102
                                                                                                                                                 of Zaps      @zapier account... https://t.co/cq0BanxIWL" / Twitter
                                                                                                                                                              Trending with China
                                                                                                                                                                   Search Twitter
                                                                                                                                                              World news · 4 hours ago
             Explore                                                                                                                                          Pope Francis calls for civil
                                                                                                                                                              unions for same-sex couples
                                                                                                                                                              Trending with Pope, Papa
             Settings                                                                                                                                         Trending in United States
                                                                                                                                                              Zion
                                                                                                                                                              In his sophomore season, Zion Williamson will
                                                                                                                                                              be under a new coaching staff led by Stan Van
                                                                                                                                                              Gundy
                                                                                                                                                              14.5K Tweets
                                                                                                                                                              World news · LIVE
                                                                                                                                                              Lagos state governor says
                                                                                                                                                              authorities are investigating one
                                                                                                                                                              fatality, as witnesses report
                                                                                                                                                              several protesters shot dead
                                                                                                                                                              Trending with Africa, #EndSarsNow
                                                                                                                                                              US elections · LIVE
                                                                                                                                                              California: Election news and
                                                                                                                                                              updates
                                                                                                                                                              Show more
                                                                                                                                                              Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                              Ads info More © 2020 Twitter, Inc.




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                                                      Log in         Sign up
https://twitter.com/maguay/status/1316589064015867904                                                                                                                                                                 3/3
10/21/2020                                           Case 3:20-cv-07506           Document
                                                           Michael Fairchild on Twitter: "@zoom_us 3-4    Filed
                                                                                                   Your Zapp       10/26/20
                                                                                                             branding                 Page
                                                                                                                      feels like a rip-off      57 ofzaps...."
                                                                                                                                           of @zapier's 102 / Twitter

                                                              Tweet                                                                                           Search Twitter
             Explore                                          Zoom @zoom_us · Oct 14                                                                    New to Twitter?
                                                              Replying to @zoom_us
                                                              Inroducing Zapps - apps for Zoom - to make your meetings more                            Sign up now to get your own personalized timeline!
             Settings                                         productive... and fun!
                                                                                                                                                                             Sign up

                                                                                                                                                        Relevant people
                                                                                                                                                                 Michael Fairchild            Follow
                                                                                                                                                                 @stormrager51
                                                                                                                                                                 Data Engineer @Elastic All views
                                                                                                                                                                 expressed here are my own and do
                                                                                                                                                                 not reflect my employers views.
                                                                                                                                                                 Zoom                         Follow
                                                                                                                                                                 @zoom_us
                                                               Introducing Zapps, Bringing Best-of-Breed Apps Into the Zoom Exper…                               Bringing the world together, one
                                                               Zapps give you access to best-of-breed applications throughout your                               meeting at a time.
                                                               Zoom meeting workflow and can help enhance productivity.
                                                                  blog.zoom.us                                                                                   Zapier                       Follow
                                                                                                                                                                 @zapier
                                                                  5                   71                  109                                                    Zapier is automation made for SMBs.
                                                                                                                                                                 Connect your apps, automate your
                                                              Michael Fairchild @stormrager51 · Oct 14                                                           work, and have more time for what
                                                              Your Zapp branding feels like a rip-off of @zapier's zaps....                                      matters most. For support, email
                                                                                                                                                                 contact@zapier.com
                                                                                                                                                        Whatʼs happening
                                                                              See whatʼs happening                                                      World news · 4 hours ago
                                                                Join Twitter to get the full story with all the live commentary.                        Pope Francis calls for civil
                                                                                                                                                        unions for same-sex couples
                                                                                            Log in                                                      Trending with Pope, Papa
                                                                                                                                                        Trending in United States
                                                                                            Sign up                                                     Zion
                                                                                                                                                        In his sophomore season, Zion Williamson will
                                                                                                                                                        be under a new coaching staff led by Stan Van
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.
                                                                                                                                                        Gundy
                                                                                                                                                        14.7K Tweets           Log in Sign up
https://twitter.com/stormrager51/status/1316431607193051137                                                                                                                                                 1/2
10/21/2020                                           Case 3:20-cv-07506           Document
                                                           Michael Fairchild on Twitter: "@zoom_us 3-4    Filed
                                                                                                   Your Zapp       10/26/20
                                                                                                             branding                 Page
                                                                                                                      feels like a rip-off      58 ofzaps...."
                                                                                                                                           of @zapier's 102 / Twitter
                                                                                                                                                        World news · LIVE
                                                                                                                                                        LagosSearch
                                                                                                                                                                state Twitter
                                                                                                                                                                      governor says
                                                                                                                                                        authorities are investigating one
             Explore                                                                                                                                    fatality, as witnesses report
                                                                                                                                                        several protesters shot dead
                                                                                                                                                        Trending with #EndSarsNow
             Settings                                                                                                                                   Soccer · LIVE
                                                                                                                                                        Real Madrid vs Shakhtar
                                                                                                                                                        Donetsk
                                                                                                                                                        Trending with Marcelo
                                                                                                                                                        US elections · LIVE
                                                                                                                                                        California: Election news and
                                                                                                                                                        updates
                                                                                                                                                        Show more
                                                                                                                                                        Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                        Ads info More © 2020 Twitter, Inc.




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                                            Log in       Sign up
https://twitter.com/stormrager51/status/1316431607193051137                                                                                                                                               2/2
Michele @REVgabba on Twitter: "Last week @zoom_us launched a mar...               https://twitter.com/revgabba/status/1319013480297566209
                          Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 59 of 102

                                             Tweet                                                  Search Twitter


              Explore                        Michele @REVgabba
                                                                                              New to Twitter?
                                             @revgabba
                                                                                             Sign up now to get your own personalized timeline!
              Settings
                                    Last week @zoom_us launched a marketplace w apps
                                                                                                                       Sign up
                                    that integrate w Zoom (Zapps).

                                    Anyone tried it out? It looks powerful.                   Relevant people

                                                                                                        Michele @REVgabba
                                    Makers can develop Zapps too.                                       @revgabba
                                                                                                                                             Follow

                                                                                                        All things #Marketing. Data rocks.
                                                                                                        #NoCode citizen. Sales' BFF. Love small
                                    Thoughts on the difference between Zapps & @zapier?                 business growth & coffee. Hate bullies.
                                                                                                        #MarTech #GrowthMarketing

                                    #nocode #MarTech #indiehackers                                      Zoom
                                                                                                                                             Follow
                                                                                                        @zoom_us
                                                                                                        Bringing the world together, one
                                    marketplace.zoom.us/apps                                            meeting at a time.
                                    1:31 PM · Oct 21, 2020 · Twitter Web App
                                                                                                        Zapier
                                                                                                                                             Follow
                                                                                                        @zapier
                                     1 Retweet    2 Likes                                               Zapier is automation made for SMBs.
                                                                                                        Connect your apps, automate your
                                                                                                        work, and have more time for what
                                                                                                        matters most. For support, email
                                                                                                        contact@zapier.com



                                                                                              What’s happening

                                                                                              US elections · Yesterday
                                                                                              CBS says it’s undeterred from
                                                                                              airing the 60 Minutes interview
                                                                                              with Trump after White House
                                                                                              makes ‘unprecedented’ decision
                                                                                              to release footage

                                                                                              NCAA Football · Starts at 5:00 PM
                                                                                              Fighting Illini at Badgers



                                                                                              Politics · 2 hours ago
                                                                                              Netanyahu sidesteps Trump's
                                                                                              invitation to take a swipe at Joe
                                                                                              Biden in phone call

                                                                                              US elections · This morning
                                                                                              Trump described the air in India
                                                                                              as 'filthy'


                                                                                              US elections · LIVE
                                                                                              California: Election news and
                                                                                              updates


                                                                                              Show more


                                                                                              Terms of Service Privacy Policy Cookie Policy
                                                                                              Ads info More         © 2020 Twitter, Inc.




                                  Don’t miss what’s happening                                                                 Log in         Sign up
                                  People on Twitter are the first to know.




1 of 1                                                                                                                                     10/23/2020, 4:40 PM
10/21/2020                                            Case
                                             mike bartlett      3:20-cv-07506
                                                           on Twitter:                   Document
                                                                       "Hey @zapier how y’all               3-4
                                                                                              doing today after      Filed
                                                                                                                having        10/26/20
                                                                                                                       your logo               Page
                                                                                                                                 and zaps nicked        60 of 102
                                                                                                                                                 by two companies who rhyme with Doom?" / Twitter


                                                               Tweet                                                                                                 Search Twitter
             Explore                                           mike bartlett @mydigitalself · Oct 15                                                           New to Twitter?
                                                               Hey @zapier how yʼall doing today after having your logo and zaps nicked
                                                               by two companies who rhyme with Doom?                                                          Sign up now to get your own personalized timeline!
             Settings                                              1                                            2
                                                                                                                                                                                      Sign up
                                                  Replies
                                                               Priidu Zilmer @zilmer · Oct 15                                                                  Relevant people
                                                               Replying to @mydigitalself and @zapier
                                                               Listen, Red Hot Chili Peppers did it like 20 years ago.                                                   mike bartlett                Follow
                                                                   1                                                                                                     @mydigitalself
                                                                                                                                                                         VP Product @SliteHQ. Founder
                                                                                                                                                                         @Gitchat. Ex @gitlab @Skype
                                                  More Tweets                                                                                                            @workshare. Wine, steak, snow,
                                                                                                                                                                         mountains, music, father, football and
                                                               Dee Madigan @deemadigan · Oct 19                                                                          stuff.
                                                               Had to update the @LNPQLD logo again. Honestly, this is a full-time job.                                  Zapier
                                                                                                                                                                         @zapier                      Follow
                                                                                                                                                                         Zapier is automation made for SMBs.
                                                                                                                                                                         Connect your apps, automate your
                                                                                                                                                                         work, and have more time for what
                                                                                                                                                                         matters most. For support, email
                                                                                                                                                                         contact@zapier.com
                                                                                                                                                               Whatʼs happening
                                                                                                                                                               World news · 4 hours ago
                                                                                                                                                               Pope Francis calls for civil
                                                                                                                                                               unions for same-sex couples
                                                                                                                                                               Trending with Pope, Papa
                                                                   9                   64                      208
                                                                                                                                                               Trending in United States
                                                                                                                                                               Zion
                                                               fiona @fionais__online · Oct 19                                                                 In his sophomore season, Zion Williamson will
                                                               this still might be my favorite logo / glyph i have ever come across                            be under a new coaching staff led by Stan Van
                                                                                                                                                               Gundy
                                                                                                                                                               14.7K Tweets
                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.
                                                                                                                                                               Soccer · LIVE
                                                                                                                                                               Real Madrid vs ShakhtarLog in            Sign up
https://twitter.com/mydigitalself/status/1316788741613158407                                                                                                                                                       1/5
10/21/2020                                            Case
                                             mike bartlett      3:20-cv-07506
                                                           on Twitter:                   Document
                                                                       "Hey @zapier how y’all               3-4
                                                                                              doing today after      Filed
                                                                                                                having        10/26/20
                                                                                                                       your logo               Page
                                                                                                                                 and zaps nicked        61 of 102
                                                                                                                                                 by two companies who rhyme with Doom?" / Twitter
                                                                                                                                                               Donetsk
                                                                                                                                                               Trending with Twitter
                                                                                                                                                                             Marcelo
                                                                                                                                                                    Search
                                                                                                                                                               World news · LIVE
             Explore                                                                                                                                           Lagos state governor says
                                                                                                                                                               authorities are investigating one
                                                                                                                                                               fatality, as witnesses report
             Settings                                                                                                                                          several protesters shot dead
                                                                                                                                                               Trending with #EndSarsNow
                                                                   6                    2                      116                                             US elections · LIVE
                                                                                                                                                               California: Election news and
                                                               lupa @its_lupa · Oct 19                                                                         updates
                                                               Why do people steal my logo?? Just make your own lol
                                                                   7                    3                       81                                             Show more
                                                               Comrade Meme Sahab @SastiComradron · Oct 20
                                                               Made a logo for @dawn_com they have still not accepted it.                                      Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                               Ads info More © 2020 Twitter, Inc.




                                                                   3                    25                      76
                                                               diya @BlNKBONK · Oct 19
                                                               Need a logo. Who here does logos? I need a logo
                                                                   42                   1                       55




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                                                                                     Log in    Sign up
https://twitter.com/mydigitalself/status/1316788741613158407                                                                                                                                                     2/5
10/21/2020                                            Case
                                             mike bartlett      3:20-cv-07506
                                                           on Twitter:                   Document
                                                                       "Hey @zapier how y’all               3-4
                                                                                              doing today after      Filed
                                                                                                                having        10/26/20
                                                                                                                       your logo               Page
                                                                                                                                 and zaps nicked        62 of 102
                                                                                                                                                 by two companies who rhyme with Doom?" / Twitter


                                                                                                                                                                     Search Twitter
             Explore
             Settings




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                                                                                     Log in   Sign up
https://twitter.com/mydigitalself/status/1316788741613158407                                                                                                                                                    3/5
10/21/2020                                            Case
                                             mike bartlett      3:20-cv-07506
                                                           on Twitter:                   Document
                                                                       "Hey @zapier how y’all               3-4
                                                                                              doing today after      Filed
                                                                                                                having        10/26/20
                                                                                                                       your logo               Page
                                                                                                                                 and zaps nicked        63 of 102
                                                                                                                                                 by two companies who rhyme with Doom?" / Twitter


                                                                                                                                                                     Search Twitter
             Explore
             Settings




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                                                                                     Log in   Sign up
https://twitter.com/mydigitalself/status/1316788741613158407                                                                                                                                                    4/5
10/21/2020                                            Case
                                             mike bartlett      3:20-cv-07506
                                                           on Twitter:                   Document
                                                                       "Hey @zapier how y’all               3-4
                                                                                              doing today after      Filed
                                                                                                                having        10/26/20
                                                                                                                       your logo               Page
                                                                                                                                 and zaps nicked        64 of 102
                                                                                                                                                 by two companies who rhyme with Doom?" / Twitter


                                                                                                                                                                     Search Twitter
             Explore
             Settings




                                                Donʼt miss whatʼs happening
                                                People on Twitter are the first to know.                                                                                                     Log in   Sign up
https://twitter.com/mydigitalself/status/1316788741613158407                                                                                                                                                    5/5
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 65 of 102

                                                          Tweet                                                                           Search Twitter
             Explore                                      Nicholas Scalice @nscalice · Oct 15                                       New to Twitter?
                                                          What a week to be @zapier.
                                                                                                                                    Sign up now to get your own personalized timeline!
             Settings                                     First, Loom rebrands with a very similar icon to Zapier's icon, and now
                                                          Zoom comes out with a feature called Zapps.                                                     Sign up

                                                                                                                                    Relevant people
                                                                                                                                              Nicholas Scalice            Follow
                                                                                                                                              @nscalice
                                                                                                                                              Helping you generate more leads and
                                                                                                                                              sales with landing pages and growth
                                                                                                                                              marketing. Get my BEST marketing
                                                                                                                                              tips weekly
                                                                                                                                              growthmarketer.co/weekly
                                                                                                                                              Zapier                      Follow
                                                                                                                                              @zapier
                                                              2                                       2                                       Zapier is automation made for SMBs.
                                                                                                                                              Connect your apps, automate your
                                                  Replies                                                                                     work, and have more time for what
                                                                                                                                              matters most. For support, email
                                                          Andrew Davison @AndrewJDavison · Oct 16                                             contact@zapier.com
                                                          Replying to @nscalice and @zapier
                                                          And then their biggest competitor gets acquired for $100m...              Whatʼs happening
                                                              1                                       1
                                                                                                                                    World news · 4 hours ago
                                                          Ryan Sneddon @sneddymobbin · Oct 15                                       Pope Francis calls for civil
                                                          Replying to @nscalice and @zapier                                         unions for same-sex couples
                                                                                                                                    Trending with Pope, Papa
                                                                                                                                    Trending in United States
                                                                                                                                    Zion
                                                                                                                                    In his sophomore season, Zion Williamson will
                                                                                                                                    be under a new coaching staff led by Stan Van
                                                                                                                                    Gundy
                                                                                                                                    14.5K Tweets
                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.
                                                                                                                                    US elections · Last night
                                                                                                                                                           Log in
                                                                                                                                    Trumpʼs tax records show                  Sign up
https://twitter.com/nscalice/status/1316748043350429696                                                                                                                                  1/4
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 66 of 102
                                                                                                                                         'previously unknown bank
                                                                                                                                              Search
                                                                                                                                         account'
                                                                                                                                         Trending      Twitter
                                                                                                                                                   in China,
                                                                                                                                                  with China NYT reports
             Explore                                                                                                                     World news · LIVE
                                                                                                                                         Lagos state governor says
                                                            GIF                                                                          authorities are investigating one
             Settings                                                                                                                    fatality, as witnesses report
                                                                                                       1
                                                                                                                                         several protesters shot dead
                                                                                                                                         Trending with #EndSarsNow
                                                  More Tweets                                                                            US elections · LIVE
                                                                                                                                         California: Election news and
                                                          Kurt Schlichter @KurtSchlichter · Oct 19                                       updates
                                                          1. Join Zoom call
                                                          2. Decision-making process                                                     Show more
                                                          3. Show junk to Zoom call                                                      Terms of Service Privacy Policy Cookie Policy
                                                          #CaughtUpOnStep2                                                               Ads info More © 2020 Twitter, Inc.
                                                              34                  85                  352
                                                                 Brian         @SortaBad · Oct 19
                                                          A simple guide for corporate Zoom meetings
                                                          1. Pick a quiet spot with good lighting
                                                          2. Try to look into the camera
                                                          3. Donʼt start whacking off
                                                          4. Mute yourself when not speaking, especially if thereʼs background
                                                          noise
                                                          5. Double-check tip #3, thatʼs a tricky one people mess up
                                                              9                   20                  208
                                                          Vladimir Vukicevic @vvuk · Oct 19
                                                          Every week, Google Calendar should pick one recurring meeting at your
                                                          company with more than 5 attendees and just delete it without notice.
                                                          Give everyone the time back, and see if anyone notices that it's gone. If
                                                          they want it they'll recreate it.
                                                              3                   17                   97
                                                          John Boda @TheBodaShow · Oct 19
                                                          As a remote worker and someone who has sold software via thousands of
                                                          zoom, webex, gotomeeting, citrix, etc video calls...I've never once felt the
                                                          urge to disrobe during one of those meetings. #toobin
                                                Donʼt   miss   3 whatʼs happening    2
                                                People on Twitter are the first to know.
                                                                                                      84                                                            Log in       Sign up
https://twitter.com/nscalice/status/1316748043350429696                                                                                                                                    2/4
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 67 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                               Log in   Sign up
https://twitter.com/nscalice/status/1316748043350429696                                                                                                   3/4
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 68 of 102

                                                                                                                      Search Twitter
             Explore
             Settings




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                               Log in   Sign up
https://twitter.com/nscalice/status/1316748043350429696                                                                                                   4/4
Norman Ma on Twitter: "I have to admit, I initially confused Zapps with...                                https://twitter.com/darkhorse166/status/1316497356116819968
                              Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 69 of 102

                                                   Tweet                                                                        Search Twitter


                Explore                            Norman Ma
                                                                                                                          New to Twitter?
                                                   @darkhorse166
                                                                                                                         Sign up now to get your own personalized timeline!
                Settings
                                        I have to admit, I initially confused Zapps with Zapier.
                                                                                                                                                   Sign up
                                              Zoom      @zoom_us · Oct 14
                                          Today we launched Zapps, or apps in Zoom, with 35+ best of breed partners.
                                          Check out the virtual demo day on @ProductHunt to see how these in-meeting      Relevant people
                                          apps can up-level your meeting experience. producthunt.com/posts/zapps
                                                                                                                                    Norman Ma
                                                                                                                                                                         Follow
                                        2:53 PM · Oct 14, 2020 · Twitter for iPhone                                                 @darkhorse166
                                                                                                                                    backend engineer at @canva, prev.
                                         2 Likes                                                                                    @Atlassian. black lives matter. he/they.

                                                                                                                                    Zoom
                                                                                                                                                                         Follow
                                                                                                                                    @zoom_us
                                                                                                                                    Bringing the world together, one
                                                                                                                                    meeting at a time.

                                                                                                                                    Product Haunt
                                                                                                                                                                         Follow
                                                                                                                                    @ProductHunt
                                                                                                                                    The place to discover your next
                                                                                                                                    favorite thing. Emoji spirit of
                                                                                                                                    @AngelList       Follow @yourstacks for
                                                                                                                                    pancakes      Text the      (415)
                                                                                                                                    481-3148



                                                                                                                          What’s happening

                                                                                                                          US elections · Yesterday
                                                                                                                          CBS says it’s undeterred from
                                                                                                                          airing the 60 Minutes interview
                                                                                                                          with Trump after White House
                                                                                                                          makes ‘unprecedented’ decision
                                                                                                                          to release footage

                                                                                                                          NCAA Football · Starts at 5:00 PM
                                                                                                                          Fighting Illini at Badgers



                                                                                                                          Politics · 2 hours ago
                                                                                                                          Netanyahu sidesteps Trump's
                                                                                                                          invitation to take a swipe at Joe
                                                                                                                          Biden in phone call

                                                                                                                          US elections · This morning
                                                                                                                          Trump described the air in India
                                                                                                                          as 'filthy'


                                                                                                                          US elections · LIVE
                                                                                                                          California: Election news and
                                                                                                                          updates


                                                                                                                          Show more


                                                                                                                          Terms of Service Privacy Policy Cookie Policy
                                                                                                                          Ads info More         © 2020 Twitter, Inc.




                                      Don’t miss what’s happening                                                                                         Log in         Sign up
                                      People on Twitter are the first to know.




1 of 1                                                                                                                                                                 10/23/2020, 4:37 PM
10/21/2020                                               Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 70 of 102

                                                            Tweet                                                                                Search Twitter
             Explore                                        Pete Hancock VII @peteVII · Oct 14
                                                            Replying to @rrhoover
                                                            Damnnn just going right after Zapierʼs lingo                                   New to Twitter?
             Settings                                           1                                          1                               Sign up now to get your own personalized timeline!
                                                            Pete Hancock VII @peteVII · Oct 14                                                                   Sign up
                                                            Oh snap and that new loom logo. Rough day for Zapier

                                                                                                                                           Relevant people
                                                  More Tweets
                                                                                                                                                     Pete Hancock VII             Follow
                                                            Johnny and Heidi @JohnnyandHeidi · Oct 19                                                @peteVII
                                                            In case you missed Friday night's INSANITY, our community got us to an                   keeping it positive. now: consultant
                                                            8,035% level hype train! 1,006 subs in 5 minutes....                                     and advisor, helping startups grow.
                                                                                                                                                     prev: VP of Sales @ Yelp, Knock.
                                                                                Insane Hype Train!! 1,006 Subs in 5 minutes!                         globetrotter.
                                                                                Special thanks to LordOfTheCup, CouveOne and our                     Ryan Hoover
                                                                                amazing community for your generosity, love and …                    @rrhoover                    Follow
                                                                                   youtube.com                                                       Founder of @ProductHunt,
                                                                                                                                                     @WeekendFund investor. Real likes,
                                                                23                   19                    77                                        no gimmicks.
                                                            Farhad Manjoo @fmanjoo · 3h
                                                            So many lies, so much hell.                                                    Whatʼs happening
                                                            I talked to @BostonJoan about her new “media manipulation casebook”            World news · 4 hours ago
                                                            and the flavors of misinfo in 2020, especially a new flexible infrastructure   Pope Francis calls for civil
                                                            of lies, QAnon.                                                                unions for same-sex couples
                                                            Hereʼs my @nytopinion column! Please read thanks                               Trending with Pope, Papa
                                                                                                                                           World news · LIVE
                                                                                                                                           Lagos state governor says
                                                                                                                                           authorities are investigating one
                                                                                                                                           fatality, as witnesses report
                                                                                                                                           several protesters shot dead
                                                                                                                                           Trending with Africa, #EndSarsNow
                                                                                                                                           Soccer · LIVE
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.
                                                                                                                                           Real Madrid vs Shakhtar
                                                                                                                                           Donetsk               Log in              Sign up
                                                                                                                                           Trending with Marcelo
https://twitter.com/peteVII/status/1316521881235869705                                                                                                                                          1/5
10/21/2020                                               Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 71 of 102

                                                                                                                                                Search· Twitter
                                                                                                                                           US elections Last night
                                                             Opinion | How to Break the Hold of Conspiracy Theories                        Trumpʼs tax records show
                                                             The big lesson of 2020 is that everything keeps getting more                  'previously unknown bank
             Explore                                         dishonest.                                                                    account' in China, NYT reports
                                                                nytimes.com                                                                Trending with China
             Settings                                           2                   17                   43                                US elections · LIVE
                                                                                                                                           California: Election news and
                                                            Hamish McKenzie @hamishmckenzie · 2h                                           updates
                                                            Writing has been massively undervalued by the last 30 years of the
                                                            internet.                                                                      Show more
                                                                  Lenny Rachitsky @lennysan · 2h
                                                              I'm now earning a higher salary from this newsletter than I did at my        Terms of Service Privacy Policy Cookie Policy
                                                              last tech job (PM Lead at Airbnb) twitter.com/lennysan/statu…                Ads info More © 2020 Twitter, Inc.
                                                                2                                        28
                                                            Daniel Sinclair @_DanielSinclair · 18h
                                                            "We're not an MCN." When I worked w/ an MCN, the promises were great
                                                            — but that facade quickly fell apart, and I still had to crawl YouTube's API
                                                            & crunch PayPal statements to gauge growth. We're still there 7 yrs later.
                                                            So excited to watch @Stir explode




                                                             Stir
                                                             Stir builds tools for creators and their collaborators and empowers
                                                             them to run like great businesses.
                                                                usestir.com
                                                                                     1                   13
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to@zachweinberg
                                                         Zach  Weinberg           know.        · 3h                                                                   Log in       Sign up
                                                            Things I wish I had when I was a PM.
https://twitter.com/peteVII/status/1316521881235869705                                                                                                                                       2/5
10/21/2020                                               Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 72 of 102

                                                                Grain @GrainHQ · 11h                                                     Search Twitter
                                                             Very excited to make @GrainHQ available for everyone today. No more
             Explore                                         waitlist!
                                                             We're launching on @ProductHunt.
             Settings                                        And now we also have a Windows app to join our Mac app.
                                                             producthunt.com/posts/grain-1-0
                                                             Show this thread
                                                                                                       11
                                                            Intellimize @intellimize · 3h
                                                            Thanks to our lead investor Addition for helping us grow to help even more
                                                            marketers through intelligent website optimization. Read more about our
                                                            plans for our latest funding round of $12M
                                                            bit.ly/35ifc37




                                                                                   5                   9
                                                            Jonathon Triest @jtriest · 1h
                                                                   6 more days
                                                                3                                      8
                                                         Pete Hancock VII @peteVII · Oct 20
                                                         This is an excellent read for founders and also startup employees, who
                                                         often face a crossroads of 1) doing something different 2) applying a
                                                         playbook from X startup. Those who suggest option #1 are often looked
                                                         down upon, which is a mistake. Startups should apply both approaches
                                               Donʼt   miss
                                               People on Twitter
                                                                whatʼs
                                                               Jessica
                                                                 are the
                                                                             happening
                                                                        Livingston
                                                                         first to    @jesslivingston · Oct 20
                                                                                  know.                                                                   Log in   Sign up
                                                           "Many great projects go through a stage early on where they don't
https://twitter.com/peteVII/status/1316521881235869705                                                                                                                       3/5
10/21/2020                                               Case Many great projects goDocument
                                                              3:20-cv-07506          through a stage
                                                                                                 3-4early on where
                                                                                                       Filed       they don tPage 73 of 102
                                                                                                              10/26/20
                                                               seem very impressive, even to their creators. You have to push through         Search Twitter
                                                               this stage to reach the great work that lies beyond." Early Work:
                                                               paulgraham.com/early.html
             Explore                                                                                       2

             Settings
                                                                             See whatʼs happening
                                                                Join Twitter to get the full story with all the live commentary.
                                                                                            Log in
                                                                                           Sign up




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                        Log in   Sign up
https://twitter.com/peteVII/status/1316521881235869705                                                                                                                            4/5
10/21/2020                                               Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 74 of 102

                                                                                                                         Search Twitter
             Explore
             Settings




                                               Donʼt miss whatʼs happening
                                               People on Twitter are the first to know.                                                   Log in   Sign up
https://twitter.com/peteVII/status/1316521881235869705                                                                                                       5/5
10/21/2020                                           Case 3:20-cv-07506 Document
                                                                        Shad on Twitter: 3-4
                                                                                         "Zapier Filed
                                                                                                 are going10/26/20
                                                                                                          to be so pissed" /Page
                                                                                                                            Twitter 75 of 102


                                                            Tweet                                                                               Search Twitter
             Explore                                        Shad @madladshad · Oct 14                                                   New to Twitter?
                                                            Zapier are going to be so pissed
                                                                                                                                        Sign up now to get your own personalized timeline!
             Settings                                            Zoom @zoom_us · Oct 14
                                                             Today we launched Zapps, or apps in Zoom, with 35+ best of breed                                 Sign up
                                                             partners. Check out the virtual demo day on @ProductHunt to see how
                                                             these in-meeting apps can up-level your meeting experience.
                                                             producthunt.com/posts/zapps
                                                                                                                                        Relevant people
                                                                                                      2
                                                                                                                                                   Shad                            Follow
                                                 More Tweets                                                                                       @madladshad
                                                                                                                                                   mArKetINg for Real Life Remote =
                                                            Shad @madladshad · 12h                                                                 Freedom
                                                            Career progression on LinkedIn summed up in a single picture                           Zoom
                                                                                                                                                   @zoom_us                        Follow
                                                                                                                                                   Bringing the world together, one
                                                                                                                                                   meeting at a time.
                                                                                                                                                   Product Haunt                   Follow
                                                                                                                                                   @ProductHunt
                                                                                                                                                   The place to discover your next
                                                                                                                                                   favorite thing. Emoji spirit of
                                                                                                                                                   @AngelList Follow @yourstacks
                                                                                                                                                   for pancakes Text the (415)
                                                                                                                                                   481-3148
                                                                                                                                        Whatʼs happening
                                                                1                  1                  2                                  World news · 4 hours ago
                                                            Shad @madladshad · 9h                                                        Pope Francis calls for civil
                                                            How it started How itʼs going                                                unions for same-sex couples
                                                                                                                                         Trending with Pope, Papa
                                                                                                                                         Trending in United States
                                                                                                                                         Zion
                                                                                                                                         In his sophomore season, Zion Williamson will
                                                                                                                                         be under a new coaching staff led by Stan Van
                                                                                                                                         Gundy
                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.
                                                                                                                                         14.5K Tweets           Log in Sign up
https://twitter.com/madladshad/status/1316634622713909249                                                                                                                                    1/3
10/21/2020                                           Case 3:20-cv-07506 Document
                                                                        Shad on Twitter: 3-4
                                                                                         "Zapier Filed
                                                                                                 are going10/26/20
                                                                                                          to be so pissed" /Page
                                                                                                                            Twitter 76 of 102
                                                                                                                                           Sports · Trending
                                                                                                                                           Vinicius
                                                                                                                                                Search
                                                                                                                                           Vinícius  JúniorTwitter
                                                                                                                                                             scores goal within 15 seconds
                                                                                                                                           of entering the game for Real Madrid against
             Explore                                                                                                                       Shakhtar Donetsk
                                                                                                                                           36.8K Tweets
                                                                1
             Settings                                                                                                                      World news · LIVE
                                                                                                                                           Lagos state governor says
                                                            Shad @madladshad · 13h                                                         authorities are investigating one
                                                            Happy to see MPs standing up to the toxic ideology of CRT and getting it       fatality, as witnesses report
                                                            out of our schools at the early stages                                         several protesters shot dead
                                                                 Andrew Doyle @andrewdoyle_com · 20h                                       Trending with #EndSarsNow
                                                             Fantastic to see the Minister for Equalities @KemiBadenoch clarifying         US elections · LIVE
                                                             that the promotion of Critical Race Theory in schools is against the law.     California: Election news and
                                                                                                                                           updates
                                                                                                                                           Show more
                                                                                                                                           Terms of Service Privacy Policy Cookie Policy
                                                                                                                                           Ads info More © 2020 Twitter, Inc.




                                                            Shad @madladshad · Oct 19
                                                            Once the sensitivity of discussion tones down and we focus solely on one
                                                            goal, increasing the rate of fathers staying with the kids and improving the
                                                            family, we're golden.
                                                            Until then, let's enjoy our rambling rugged individualism and bark at
                                                            people.


                                              Donʼt   miss     whatʼs    See      whatʼs happening
                                                                            happening                                                                                 Log in       Sign up
                                              People on Twitter are the first to know.
                                                              Join Twitter to get the full story with all the live commentary.
https://twitter.com/madladshad/status/1316634622713909249                                                                                                                                    2/3
10/21/2020                                           Case 3:20-cv-07506 Document
                                                                        Shad on Twitter: 3-4
                                                                                         "Zapier Filed
                                                                                                 are going10/26/20
                                                                                                          to be so pissed" /Page
                                                                                                                            Twitter 77 of 102


                                                                                      Log in                                                    Search Twitter
             Explore                                                                 Sign up

             Settings




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                           Log in   Sign up
https://twitter.com/madladshad/status/1316634622713909249                                                                                                                           3/3
10/21/2020                                            Case
                              The Hangriest Marketer on Twitter:3:20-cv-07506       Document
                                                                "@ProductHunt @zoom_us               3-4
                                                                                       Sorry but @zapier      Filed
                                                                                                         already       10/26/20
                                                                                                                 controls                 Page
                                                                                                                          the use of the verb       78allofvariations.
                                                                                                                                              'Zap' and      102 Side-eye. https://t.co/YGlDcmj7ji" / Twitter

                                                            Tweet                                                                                                 Search Twitter
             Explore                                        Product Haunt          @ProductHunt · Oct 14                                                    New to Twitter?
                                                            BIG news from @zoom_us
                                                                                                                                                            Sign up now to get your own personalized timeline!
             Settings                                       Zoom is launching Zapps, enabling 3rd party developers to create and
                                                            distribute apps that enrich the Zoom experience.                                                                       Sign up
                                                            Which app would you love to see in Zoom?
                                                                                                                                                            Relevant people
                                                                                                                                                                      The Hangriest Marke… Follow
                                                                                                                                                                      @tim_schaaf
                                                                                                                                                                      Marketing Tech Leader @Cargill,
                                                                                                                                                                      Father of 3, Developer Lead |
                                                                                                                                                                      Science | Node/Express & Python
                                                                                                                                                                      | APIs, Data & Integrations | opinions
                                                                                                                                                                      = mine | #B2B
                                                                                                                                                                      Product Haunt                   Follow
                                                                                                                                                                      @ProductHunt
                                                                                                                                                                      The place to discover your next
                                                             Zapps - Apps on Zoom | Product Hunt                                                                      favorite thing. Emoji spirit of
                                                             Zapps, or Apps on Zoom, enable 3rd party developers to create and                                        @AngelList Follow @yourstacks
                                                             distribute apps that enrich the Zoom experience and enhance the …                                        for pancakes Text the (415)
                                                                producthunt.com                                                                                       481-3148
                                                                12                     46                     180                                                     Zoom                            Follow
                                                                                                                                                                      @zoom_us
                                                            The Hangriest Marketer @tim_schaaf · Oct 15                                                               Bringing the world together, one
                                                            Sorry but @zapier already controls the use of the verb 'Zap' and all                                      meeting at a time.
                                                            variations.
                                                            Side-eye.                                                                                       Whatʼs happening
                                                                                                                                                            World news · 4 hours ago
                                                                                                                                                            Pope Francis calls for civil
                                                                                                                                                            unions for same-sex couples
                                                                                                                                                            Trending with Pope, Papa
                                                                                                                                                            Trending in United States
                                                                                                                                                            Zion
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.
                                                                                                                                                            In his sophomore season,Log
                                                                                                                                                                                     Zion Williamson
                                                                                                                                                                                                  Signwill
                                                                                                                                                            be under a new coaching staffinled by Stan up
                                                                                                                                                                                                       Van
                                                                                                                                                            Gundy
https://twitter.com/tim_schaaf/status/1316775173979279360                                                                                                                                                        1/5
10/21/2020                                            Case
                              The Hangriest Marketer on Twitter:3:20-cv-07506       Document
                                                                "@ProductHunt @zoom_us               3-4
                                                                                       Sorry but @zapier      Filed
                                                                                                         already       10/26/20
                                                                                                                 controls                 Page
                                                                                                                          the use of the verb       79allofvariations.
                                                                                                                                              'Zap' and      102 Side-eye. https://t.co/YGlDcmj7ji" / Twitter
                                                                                                                                                            14.7K Tweets
                                                                                                                                                                 Search Twitter
                                                                                                                                                            Soccer · LIVE
             Explore                                                                                                                                        Real Madrid vs Shakhtar
                                                                                                                                                            Donetsk
                                                                                                                                                            Trending with Marcelo
             Settings                                                                                                                                       World news · LIVE
                                                                                                                                                            Lagos state governor says
                                                                                                                                                            authorities are investigating one
                                                                                                                                                            fatality, as witnesses report
                                                                                                                                                            several protesters shot dead
                                                              GIF                                                                                           Trending with #EndSarsNow
                                                                                                              1                                             US elections · LIVE
                                                                                                                                                            California: Election news and
                                                  More Tweets                                                                                               updates
                                                            Jenn Kunz @Jenn_Kunz · Oct 20                                                                   Show more
                                                            I asked the 12yo how his first day back at school, in a mask for 8 hours
                                                            went:                                                                                           Terms of Service Privacy Policy Cookie Policy
                                                            "Just fine, didn't bug me at all. But man, if you don't do a great job
                                                            brushing your teeth, it becomes apparent REALLY FAST."                                          Ads info More © 2020 Twitter, Inc.
                                                            This may finally get him to do what I've been telling him for years.
                                                                1                                             18
                                                            Jan Exner @ Adobe @jexnerW4D · 22h
                                                            The "Adobe Client Data Layer" Extension is now live
                                                            exchange.adobe.com/experienceclou…
                                                                 Jan Exner @ Adobe @jexnerW4D · Oct 20
                                                             The Adobe Client Data Layer
                                                             webanalyticsfordevelopers.com/2020/10/20/the…
                                                                                       6                      13
                                                            Till @oarsi · 9h
                                                            Seeing Google Cloud Platform Big Query in an Adobe Webinar is weird...
                                                            really weird, even if it makes sense :) #AEP
                                                                                                              12
                                                         Tim Wilson @tgwilson · 5h
                                                         Me looking at my inbox: "Ugh! Sending constant emails asking me to
                                               Donʼt   miss
                                                         donatewhatʼs        happening
                                                                 just turns me   off!!!"
                                               People on Twitter are the first to know.                                                                                                   Log in        Sign up
                                                         Me as an analyst: "Ya' know...email works."
https://twitter.com/tim_schaaf/status/1316775173979279360                                                                                                                                                         2/5
10/21/2020                                            Case
                              The Hangriest Marketer on
                                                            Me as an analyst: Ya know...email works.
                                                        Twitter:3:20-cv-07506       Document
                                                                "@ProductHunt @zoom_us               3-4
                                                                                       Sorry but @zapier      Filed
                                                                                                         already       10/26/20
                                                                                                                 controls                 Page
                                                                                                                          the use of the verb       80allofvariations.
                                                                                                                                              'Zap' and      102 Side-eye. https://t.co/YGlDcmj7ji" / Twitter

                                                            Me looking at my @actblue contribution history: "I'm more accurate when I                             Search Twitter
                                                            make statements as an analyst."
             Explore                                            1                      1                      11
                                                            Nancy Koons @nancyskoons · 17h
             Settings                                       Timeline palate cleanse from Colorado:




                                                                2                                             11
                                                            Frederik Werner @frederikwerner · 2h
                                                            Hey look, @ericmatisoff sent me a new shirt! Thank you so much!
                                                            Fun challenge: Can you spot all the @Adobe logos in this photo?




                                                                4                                             8
                                               Donʼt   miss
                                                         In this
                                                                 whatʼs
                                                         Marketing
                                                                 session
                                                                             happening
                                                                      Analytics
                                                                         @oarsi
                                                                                  Summit Deutschland @MAS_Deutschl… · 11h
                                                                                  justifies his perhaps unpopular opinion and shows
                                               People on Twitter are the first to know.                                                                                                   Log in        Sign up
                                                            you examples of „less data“ with great outcome:
https://twitter.com/tim_schaaf/status/1316775173979279360                                                                                                                                                         3/5
10/21/2020                                            Case
                              The Hangriest Marketer on
                                                            you examples of „less data with great outcome:
                                                        Twitter:3:20-cv-07506       Document
                                                                "@ProductHunt @zoom_us               3-4
                                                                                       Sorry but @zapier      Filed
                                                                                                         already       10/26/20
                                                                                                                 controls                 Page
                                                                                                                          the use of the verb       81allofvariations.
                                                                                                                                              'Zap' and      102 Side-eye. https://t.co/YGlDcmj7ji" / Twitter
                                                            marketinganalyticssummit.de/programm/                                                                 Search Twitter
                                                            #marketinganalytics #MASConf #dataanalytics #AI #datascience
             Explore
             Settings




                                                                                       2                      8
                                                            The Hangriest Marketer @tim_schaaf · Oct 20
                                                            YOUR FORMS DON'T MATTER....
                                                            ... as much as what you do with the submissions, your product, how you
                                                            get people to the forms, etc.




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                                                   Log in        Sign up
https://twitter.com/tim_schaaf/status/1316775173979279360                                                                                                                                                         4/5
10/21/2020                                            Case
                              The Hangriest Marketer on Twitter:3:20-cv-07506       Document
                                                                "@ProductHunt @zoom_us               3-4
                                                                                       Sorry but @zapier      Filed
                                                                                                         already       10/26/20
                                                                                                                 controls                 Page
                                                                                                                          the use of the verb       82allofvariations.
                                                                                                                                              'Zap' and      102 Side-eye. https://t.co/YGlDcmj7ji" / Twitter

                                                                                                                                                                  Search Twitter
             Explore
             Settings




                                               Donʼt miss whatʼs happening
                                               People on Twitter are the first to know.                                                                                                   Log in        Sign up
https://twitter.com/tim_schaaf/status/1316775173979279360                                                                                                                                                         5/5
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 83 of 102

                                                             Tweet                                                                           Search Twitter
             Explore                                         Tim O'Neill @timwoneill · Oct 16                                          New to Twitter?
                                                             @gavinappel I bet @zapier are pissed at @zoom_us for launching “Zapps”.
                                                             They at least could have given them early access to create a Zap Zapp     Sign up now to get your own personalized timeline!
             Settings                                             Ignition Lane @IgnitionLane · Oct 16                                                       Sign up
                                                              Weekly Wrap #24 is out: APIs Eat The World, Startup Babies and An
                                                              ASX Pop featuring @twilio, @segment, @startmate, @JigSpace,
                                                              @Twinecollective, @redbubble, @Aussie_BB, @roubler_HQ, @canva &
                                                              more. Have a read and subscribe today!
                                                              ignitionlane.substack.com/p/weekly-wrap-…
                                                                                                                                       Relevant people
                                                                                                                                                 Tim O'Neill                     Follow
                                                                                     1                    2                                      @timwoneill
                                                                                                                                                 Interested in all things digital, cars,
                                                                                                                                                 skiing and wine.
                                                                                                                                                 Gavin Appel
                                                                            See whatʼs happening                                                 @gavinappel                     Follow
                                                               Join Twitter to get the full story with all the live commentary.                  Founder & CEO @IgnitionLane
                                                                                                                                                 Zapier                          Follow
                                                                                           Log in                                                @zapier
                                                                                                                                                 Zapier is automation made for SMBs.
                                                                                          Sign up                                                Connect your apps, automate your
                                                                                                                                                 work, and have more time for what
                                                                                                                                                 matters most. For support, email
                                                                                                                                                 contact@zapier.com
                                                                                                                                       Whatʼs happening
                                                                                                                                       World news · 4 hours ago
                                                                                                                                       Pope Francis calls for civil
                                                                                                                                       unions for same-sex couples
                                                                                                                                       Trending with Pope, Papa
                                                                                                                                       Trending in United States
                                                                                                                                       Zion
                                                                                                                                       In his sophomore season, Zion Williamson will
                                                                                                                                       be under a new coaching staff led by Stan Van
                                                                                                                                       Gundy
                                                                                                                                       14.7K Tweets
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                US elections · Last night Log in          Sign up
https://twitter.com/timwoneill/status/1317220163364638720/                                                                                                                                  1/2
10/21/2020                                            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 84 of 102
                                                                                                                Trumpʼs tax records show
                                                                                                                     Searchunknown
                                                                                                                'previously   Twitter bank
                                                                                                                account'  in China,
                                                                                                                Trending with China
                                                                                                                                     NYT reports
             Explore                                                                                            Soccer · LIVE
                                                                                                                Real Madrid vs Shakhtar
             Settings                                                                                           Donetsk
                                                                                                                Trending with Marcelo
                                                                                                                US elections · LIVE
                                                                                                                California: Election news and
                                                                                                                updates
                                                                                                                Show more
                                                                                                                Terms of Service Privacy Policy Cookie Policy
                                                                                                                Ads info More © 2020 Twitter, Inc.




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                    Log in       Sign up
https://twitter.com/timwoneill/status/1317220163364638720/                                                                                                        2/2
10/21/2020                                             Case 3:20-cv-07506        Document
                                                                   Trev on Twitter:               3-4 Hmmm.
                                                                                    "Zoom apps = zapps. Filed 10/26/20
                                                                                                            How               Page
                                                                                                                does @zapier feel        85 of
                                                                                                                                  about that?"    102
                                                                                                                                               / Twitter


                                                              Tweet                                                                                        Search Twitter
             Explore                                          Trev @tlifenuggets · Oct 14                                                          New to Twitter?
                                                              Zoom apps = zapps. Hmmm. How does @zapier feel about that?
                                                                                                           1                                      Sign up now to get your own personalized timeline!
             Settings                                                                                                                                                   Sign up
                                                   More Tweets
                                                              Elie Mystal @ElieNYC · Oct 20
                                                              15 people were in the Zoom where it happened, the Zoom where it                      Relevant people
                                                              happened.
                                                              My God                                                                                          Trev                        Follow
                                                              We've got the thrust                                                                            @tlifenuggets
                                                              But we'll never really know how much disgust.                                                   create the world you wish to see and
                                                              Click-mute didn't happen                                                                        bring some friends along
                                                              But 15 people were in the Zoom where it happened.
                                                                  201                401                   3.1K                                               Zapier                       Follow
                                                                                                                                                              @zapier
                                                              Fortune Feimster @fortunefunny · Oct 19                                                         Zapier is automation made for SMBs.
                                                              Do dudes ever not touch their wieners?? Asking for a zoom.                                      Connect your apps, automate your
                                                                  109                 81                  2.3K                                                work, and have more time for what
                                                                                                                                                              matters most. For support, email
                                                              Jack Posobiec          @JackPosobiec · Oct 20                                                   contact@zapier.com
                                                              I never want to see a Vox zoom meeting
                                                                                                                                                   Whatʼs happening
                                                                                                                                                   World news · 4 hours ago
                                                                                                                                                   Pope Francis calls for civil
                                                                                                                                                   unions for same-sex couples
                                                                                                                                                   Trending with Pope, Papa
                                                                                                                                                   Trending in United States
                                                                                                                                                   Zion
                                                                                                                                                   In his sophomore season, Zion Williamson will
                                                                                                                                                   be under a new coaching staff led by Stan Van
                                                                                                                                                   Gundy
                                                                                                                                                   14.6K Tweets
                                                                  151                525                  2.3K                                     World news · LIVE
                                                                                                                                                   Lagos state governor says
                                                          Wesley @WesleyLowery · Oct 19                                                            authorities are investigating one
                                                Donʼt   miss
                                                People on Twitter
                                                                 whatʼs
                                                          the lesson   here seems
                                                          zoom. itarecanthealways
                                                                                 happening
                                                                                        to be that there is never any need for the planning
                                                                             first tobeknow.
                                                                                        an email
                                                                                                                                                   fatality, as witnesses report
                                                                                                                                                   several protesters shot Log
                                                                                                                                                                            deadin Sign up
https://twitter.com/tlifenuggets/status/1316549939699183617                                                                                                                                            1/5
10/21/2020                                             Case 3:20-cv-07506        Document
                                                                   Trev on Twitter:               3-4 Hmmm.
                                                                                    "Zoom apps = zapps. Filed 10/26/20
                                                                                                            How               Page
                                                                                                                does @zapier feel        86 of
                                                                                                                                  about that?"    102
                                                                                                                                               / Twitter
                                                                  18                  121                 1.4K                                     Trending with #EndSarsNow
                                                              Cassie Trueblood @cctrueblood · Oct 20                                               SportsSearch  Twitter
                                                                                                                                                          · Trending
                                                              Letʼs talk about the NW Community Bail Fund. For starters, they have                 Vinicius
             Explore                                          bailed out almost every single protester held on bail during the current             Vinícius Júnior scores goal within 15 seconds
                                                                                                                                                   of entering the game for Real Madrid against
                                                              civil rights movement in Seattle. This is obviously an invaluable service to         Shakhtar Donetsk
                                                              the movement and those out on the streets protesting.
             Settings                                             3                  473                   1.1K
                                                                                                                                                   37.2K Tweets
                                                                                                                                                   US elections · LIVE
                                                              Show this thread                                                                     California: Election news and
                                                              Leslie McAdoo Gordon @McAdooGordon · Oct 19                                          updates
                                                              Can I say that that's too casual for a professional Zoom call?
                                                                                                                                                   Show more
                                                                   The Federalist @FDRLST · Oct 19
                                                               CNN Analyst Jeffrey Toobin Suspended After Exposing Himself During                  Terms of Service Privacy Policy Cookie Policy
                                                               Zoom Call                                                                           Ads info More © 2020 Twitter, Inc.
                                                               thefederalist.com/2020/10/19/cnn…
                                                                  236                  219                 1.1K
                                                              Dave Matt @davematt88 · Oct 20
                                                              I read somewhere that if you make too many Zoom calls you could go
                                                              blind.
                                                                  141                  132                  1K
                                                              Enebong Ephraim @EnebongEphraim · Oct 19
                                                              Did the CEO of Zoom post this??
                                                                    The Daily Texan @thedailytexan · Oct 19
                                                               OPINION: Online learning may not be as bad as it's made out to be.
                                                               bit.ly/2IL8KKw
                                                                                      27                  515
                                                              Christian Schneider @Schneider_CM · Oct 19
                                                              The only acceptable way now to log off a Zoom call



                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                                                                      Log in       Sign up
https://twitter.com/tlifenuggets/status/1316549939699183617                                                                                                                                          2/5
10/21/2020                                             Case 3:20-cv-07506        Document
                                                                   Trev on Twitter:               3-4 Hmmm.
                                                                                    "Zoom apps = zapps. Filed 10/26/20
                                                                                                            How               Page
                                                                                                                does @zapier feel        87 of
                                                                                                                                  about that?"    102
                                                                                                                                               / Twitter


                                                                                                                                                           Search Twitter
             Explore
             Settings
                                                              GIF
                                                                13                  54                   308




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                                                                    Log in   Sign up
https://twitter.com/tlifenuggets/status/1316549939699183617                                                                                                                                    3/5
10/21/2020                                             Case 3:20-cv-07506        Document
                                                                   Trev on Twitter:               3-4 Hmmm.
                                                                                    "Zoom apps = zapps. Filed 10/26/20
                                                                                                            How               Page
                                                                                                                does @zapier feel        88 of
                                                                                                                                  about that?"    102
                                                                                                                                               / Twitter


                                                                                                                                                           Search Twitter
             Explore
             Settings




                                                Donʼt   miss     whatʼs       happening
                                                People on Twitter are the first to know.                                                                                    Log in   Sign up
https://twitter.com/tlifenuggets/status/1316549939699183617                                                                                                                                    4/5
10/21/2020                                             Case 3:20-cv-07506        Document
                                                                   Trev on Twitter:               3-4 Hmmm.
                                                                                    "Zoom apps = zapps. Filed 10/26/20
                                                                                                            How               Page
                                                                                                                does @zapier feel        89 of
                                                                                                                                  about that?"    102
                                                                                                                                               / Twitter


                                                                                                                                                           Search Twitter
             Explore
             Settings




                                                Donʼt miss whatʼs happening
                                                People on Twitter are the first to know.                                                                                    Log in   Sign up
https://twitter.com/tlifenuggets/status/1316549939699183617                                                                                                                                    5/5
10/21/2020                                            CaseTyler
                                                            3:20-cv-07506               Document
                                                                the friendly ghost on Twitter:          3-4 Filed
                                                                                               "@dshan @ProductHunt     10/26/20
                                                                                                                    I wonder             Page
                                                                                                                             how Zapier feels about90   of 102
                                                                                                                                                    the name “Zapps”" / Twitter


                                                            Tweet                                                                                                  Search Twitter
             Explore                                        Derek Shanahan @dshan · Oct 14                                                                   New to Twitter?
                                                            I shared my thoughts on Zoom's big Zapps launch today over at PH.
                                                            Thoughts? @producthunt                                                                          Sign up now to get your own personalized timeline!
             Settings                                                                                                                                                             Sign up

                                                                                                                                                             Relevant people
                                                                                                                                                                       Tyler the friendly gh… Follow
                                                                                                                                                                       @thursdayschild
                                                                                                                                                                       he/him. Support Enginer
                                                                                                                                                                       @timescaledb. Tweets are mine. He's
                                                                                                                                                                       just this guy, you know? Smooth
                                                                                                                                                                       Peanut butter. Don't @-me.
                                                                Zapps - Apps on Zoom | Product Hunt                                                                    Derek Shanahan                  Follow
                                                                Zapps, or Apps on Zoom, enable 3rd party developers to create and                                      @dshan
                                                                distribute apps that enrich the Zoom experience and enhance the …                                      VP Growth @movewithexer, prev GM
                                                                   producthunt.com                                                                                     @SuperRewards (acqd @perk),
                                                                                                                                                                       founder @foodtree (acqd @mobify)
                                                                  1
                                                                                                                                                                       Product Haunt                   Follow
                                                            Tyler the friendly ghost @thursdayschild · Oct 14                                                          @ProductHunt
                                                            I wonder how Zapier feels about the name “Zapps”                                                           The place to discover your next
                                                                  1                                            1                                                       favorite thing. Emoji spirit of
                                                                                                                                                                       @AngelList Follow @yourstacks
                                                                                                                                                                       for pancakes Text the (415)
                                                  Replies                                                                                                              481-3148
                                                                        @_jpcarey · Oct 14
                                                            Replying to @thursdayschild @dshan and @ProductHunt
                                                            𝙹𝚊𝚛𝚎𝚍 𝙲𝚊𝚛𝚎𝚢

                                                                                                                                                             Whatʼs happening
                                                            Not Zappy?                                                                                       World news · 4 hours ago
                                                                                                               1                                             Pope Francis calls for civil
                                                                                                                                                             unions for same-sex couples
                                                  More Tweets                                                                                                Trending with Pope, Papa
                                                         Night of the Living Deb @debontherocks · 16h                                                        Soccer · LIVE
                                                         once upon a time the only celebrity allowed on Twitter was Taye Diggs and                           Real Madrid vs Shakhtar
                                               Donʼt   miss
                                                         now    whatʼs
                                                         the month
                                                              and  they've   happening
                                                                     he followed
                                                                            jumped
                                                                                   all of the bloggers was glorious, but fastforward to
                                                                                      the shark (I'm talking to you Chris Pratt)
                                               People on Twitter are the first to know.
                                                                                                                                                             Donetsk
                                                                                                                                                             Trending with Marcelo Log in             Sign up
https://twitter.com/thursdayschild/status/1316435696584925185
                                                                  3                                           16                                                                                                 1/3
10/21/2020                                            CaseTyler
                                                            3:20-cv-07506               Document
                                                                the friendly ghost on Twitter:          3-4 Filed
                                                                                               "@dshan @ProductHunt     10/26/20
                                                                                                                    I wonder             Page
                                                                                                                             how Zapier feels about91   of 102
                                                                                                                                                    the name “Zapps”" / Twitter
                                                                 3                                            16
                                                                                                                                                             Sports · Trending
                                                                                                                                                                  Search Twitter
                                                                                                                                                             Vinicius
                                                            Tyler the friendly ghost @thursdayschild · 16h                                                   Vinícius Júnior scores goal within 15 seconds
             Explore                                        Because I have no self-control, Iʼm trying out Downtime on iOS. Just                             of entering the game for Real Madrid against
                                                            disabled every work-related app after 9pm until 6am. Letʼs see how this                          Shakhtar Donetsk
                                                            goes!                                                                                            36.5K Tweets
             Settings                                                                                          6                                             World news · LIVE
                                                                                                                                                             Lagos state governor says
                                                                                                                                                             authorities are investigating one
                                                                              See whatʼs happening                                                           fatality, as witnesses report
                                                                                                                                                             several protesters shot dead
                                                                Join Twitter to get the full story with all the live commentary.                             Trending with #EndSarsNow
                                                                                              Log in                                                         US elections · LIVE
                                                                                                                                                             California: Election news and
                                                                                                                                                             updates
                                                                                             Sign up
                                                                                                                                                             Show more
                                                                                                                                                             Terms of Service Privacy Policy Cookie Policy
                                                                                                                                                             Ads info More © 2020 Twitter, Inc.




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                                                 Log in       Sign up
https://twitter.com/thursdayschild/status/1316435696584925185                                                                                                                                                  2/3
10/21/2020                                            CaseTyler
                                                            3:20-cv-07506               Document
                                                                the friendly ghost on Twitter:          3-4 Filed
                                                                                               "@dshan @ProductHunt     10/26/20
                                                                                                                    I wonder             Page
                                                                                                                             how Zapier feels about92   of 102
                                                                                                                                                    the name “Zapps”" / Twitter


                                                                                                                                                                   Search Twitter
             Explore
             Settings




                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to know.                                                                                             Log in   Sign up
https://twitter.com/thursdayschild/status/1316435696584925185                                                                                                                                          3/3
10/21/2020                                          Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 93 of 102

                                                          Thread                                                                              Search Twitter
             Explore                                      Vlad A. Ionescu @VladAIonescu · Oct 14                                        New to Twitter?
                                                          At first I thought this is a Zapier integration
                                                                                                                                        Sign up now to get your own personalized timeline!
             Settings                                     Zapier workflows are called Zaps
                                                          This is going to confuse people                                                                     Sign up
                                                                Ryan Hoover @rrhoover · Oct 14
                                                           BIG announcement from Zoom producthunt.com/posts/zapps                       Relevant people
                                                              1                                       3                                           Vlad A. Ionescu           Follow
                                                                                                                                                  @VladAIonescu
                                                          Vlad A. Ionescu @VladAIonescu · Oct 14                                                  vladaionescu.com. Founder
                                                          CC @zapier                                                                              @EarthlyTech. Founder @ShiftLeftInc
                                                                                                                                                  . Ex @Google. Ex @VMware. Creator
                                                                                                                                                  of @LeverOScom. Co-author
                                                                                                                                                  @RabbitMQ Erlang client
                                                 More Tweets
                                                                                                                                                  Ryan Hoover               Follow
                                                          Jonathan Carter @LostInTangent · Oct 20                                                 @rrhoover
                                                          I've started to incorporate flash cards into my learning workflow, and I                Founder of @ProductHunt,
                                                          realized that I wanted to be able to maintain and review these decks within             @WeekendFund investor. Real likes,
                                                          @code, and store them in GitHub (gists or repos). So I created an                       no gimmicks.
                                                          extension to do that It's early, but already quite useful
                                                                                                                                        Whatʼs happening
                                                                                                                                        World news · 4 hours ago
                                                                                                                                        Pope Francis calls for civil
                                                                                                                                        unions for same-sex couples
                                                                                                                                        Trending with Pope, Papa
                                                                                                                                        Sports · Trending
                                                                                                                                        Vinicius
                                                                                                                                        Vinícius Júnior scores goal within 15 seconds
                                                                                                                                        of entering the game for Real Madrid against
                                                                                                                                        Shakhtar Donetsk
                                                                                                                                        35.8K Tweets
                                                                                                                                        US elections · Last night
                                                                                                                                        Trumpʼs tax records show
                                              Donʼt   missGIF
                                                               whatʼs       happening
                                              People on Twitter are the first to know.
                                                                                                                                        'previously unknown bank  Log in
                                                                                                                                        account' in China, NYT reports            Sign up
https://twitter.com/VladAIonescu/status/1316482015798075393                                                                                                                                  1/5
10/21/2020                                          Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 94 of 102
                                                              8                     31                  195                               Trending with China
                                                                                                                                          SoccerSearch
                                                                                                                                                 · LIVE Twitter
                                                          Show this thread                                                                Real Madrid vs Shakhtar
             Explore                                                                                                                      Donetsk
                                                          Jason Warner @jasoncwarner · Oct 20                                             Trending with Marcelo
                                                          Everyone wonders what the next Figma or GitHub or HashiCorp will be.
             Settings                                     Jam is it.                                                                      US elections · LIVE
                                                                                                                                          California: Election news and
                                                          Itʼs fun. Itʼs needed. Itʼs for a very specific customer and their problem in   updates
                                                          an ever expanding area.
                                                          (Caveat: tiny investor, huuuuuge fan)                                           Show more
                                                                     Jam @scoopsofjam · Oct 20                                            Terms of Service Privacy Policy Cookie Policy
                                                             And...we are live! hope you like this movie we made about Jam.dev            Ads info More © 2020 Twitter, Inc.

                                                              3                      8                   75
                                                          charoo @charoo_anand · Oct 20
                                                          started this year typing up lecture notes in latex and adding them to a git
                                                          repo...today i'm watching a recording from last week at 1.5x speed, taking
                                                          screenshots every couple of mins and dragging them into a folder on my
                                                          desktop
                                                              2                      1                   73
                                                          Tantacrul @Tantacrul · Oct 20
                                                          Interface question: when working with software, what do you use to
                                                          trigger 'Undo' / 'Redo'?
                                                                                       Buttons in the UI
                                                                                            Shortcuts
                                                                                   Right click(context) menu
                                                                                        Top 'Edit' menu
                                                          1,506 votes · 18 hours left
                                                              46                      10                  61
                                                          jake @callmeshitto · Oct 19
                                                          stackoverflow is down. i now longer know how to do anything
                                                              3                      6                   44
                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first @jamonholmgren
                                                        Jamon    Holmgren     to know.       · Oct 19                                                                Log in       Sign up
                                                          If I had a dollar for every time I've left this comment...
https://twitter.com/VladAIonescu/status/1316482015798075393                                                                                                                                 2/5
10/21/2020                                          Case 3:20-cv-07506 y Document 3-4 Filed 10/26/20 Page 95 of 102

                                                          BTW, this is the benefit of including your documentation in the repo. You      Search Twitter
                                                          can block PRs until the documentation is also updated!
             Explore
             Settings


                                                              4                   1                   37
                                                          JavaScript Teacher @js_tut · Oct 19
                                                          As a back-end developer, most of your work will consist of writing API end
                                                          points. Here are mine and I'm just starting out. When hired you're likely to
                                                          be doing API work regardless of front or back-end :)




                                                              2                   6                   30
                                                          Gautam Kamath @thegautamkamath · Oct 19
                                                          Serious boomer question: what's the etiquette on -ing your own
                                                          @github repos? Is this something you're supposed to do, or is it akin to
                                                          liking your own Facebook posts and/or tweets?
                                                              6                   1                   29


                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                                                    Log in   Sign up
https://twitter.com/VladAIonescu/status/1316482015798075393                                                                                                                  3/5
10/21/2020                                          Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 96 of 102

                                                                                                                    Search Twitter
             Explore
             Settings




                                              Donʼt   miss     whatʼs       happening
                                              People on Twitter are the first to know.                                               Log in   Sign up
https://twitter.com/VladAIonescu/status/1316482015798075393                                                                                             4/5
10/21/2020                                          Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 97 of 102

                                                                                                                    Search Twitter
             Explore
             Settings




                                              Donʼt miss whatʼs happening
                                              People on Twitter are the first to know.                                               Log in   Sign up
https://twitter.com/VladAIonescu/status/1316482015798075393                                                                                             5/5
                    Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 98 of 102
The Remote       Clan                       Guide Tools Podcast Stories Newsletter | Log In Sign Up


  Welcome! We are helping each other build remote careers. Are you looking to build one?

    Join Us!

  Know more



  📌 Pinned Threads

  🏆 Leaderboard

     News Feed

  👉 Getting Started

  📝 Community Guidelines




         Zoom cashes in on its pandemic success with 'Zapps' and events          Tools
   10
             Shahul Rashik | 6 comments

        Ever since the pandemic began, everything from concerts to classes has made the transition
        to Zoom. At one point, I even used Zoom to reach out to my buddy next door! It is evident that
        Zoom is being used for various events rather than just for business meetings or conferences.

        Now Zoom attempts to put a stronghold on this massive audience by introducing a new set of
        features during its Zoomtopia 2020 event.


                 Hrishikesh Pardeshi
                 @hrishiptweets

          Zoom made 2 major announcements towards building an
          ecosystem for developers & content creators

          Quick update below

          twitter.com/ericsyuan/stat…

          @zoom_us #Zoom

               Eric S. Yuan   @ericsyuan
                                                                                                         /
   Today at #Zoomtopia I was so proud
             Case 3:20-cv-07506       to share3-4
                                   Document   all the incredible
                                                    Filed        things
                                                          10/26/20      the 99 of 102
                                                                      Page
   @Zoom team has been working on: OnZoom, Zapps, E2EE, customizable
   SDK, and enhancements to our UCaaS platform for meetings, phone &
   webinar.

   lnkd.in/gwsjMpu lnkd.in/gTXJ-58

  10:34 PM · Oct 14, 2020

      16        See Hrishikesh Pardeshi’s other Tweets




Zoom + Apps = Zapps

Zoom introduced ‘Zapps’ that enables users to directly integrate into third-party platforms
including Dropbox, HubSpot, Salesforce, and also this week’s top product— LucidSpark. This
will allow seamless idea-sharing and facilitates easier collaboration without ever leaving Zoom's
interface.

Competition for EventBrite

Zoom also launched OnZoom, an online event platform and marketplace. With this platform,
hosts can grow their businesses, expand their reach, and most importantly, they’ll also be able
to charge for events.

Hosts can add event features such as chat, polls, reactions, and question-and-answer to create
a more immersive experience for participants. Meanwhile, consumers can use OnZoom to
discover classes, concerts & workshops. Does it mean my Zumba classes will no longer be
free? :/


           Zoom
           @zoom_us

  Replying to @zoom_us
  We are so excited to announce OnZoom: a marketplace for
  immersive experiences and events.




                                                                                                    /
            Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 100 of 102




   Introducing OnZoom: A Marketplace for Immersive Experiences - Zoom
   Blog
   Introducing OnZoom, a comprehensive solution for paid Zoom users to c…
      blog.zoom.us

  8:29 AM · Oct 14, 2020




Back to School

Want to recreate a classroom or courtroom experience on Zoom? With Immersive Scenes, you
can now set a custom background theme for meetings or create layouts where participant
videos are embedded within a scene that everyone shares, like classrooms, etc. Looks cool,
isn't it?



         Zoom
         @zoom_us

  Replying to @zoom_us
  More immersive, engaging, and collaborative meetings — we
  have new platform enhancements to give you all of the
  above.




   UCaaS Platform: What's New for Meetings, Phone & Webinar - Zoom Blog
   Zoom is unveiling new UCaaS platform enhancements that are designed …
     blog.zoom.us

  8:50 AM · Oct 14, 2020
                                                                                             /
                         Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 101 of 102
      What do you think about these new updates?



            Paragraph


            You must be logged in to leave a comment.




        P                                                                             POWERED BY TINY



              Post Comment



[-]          Team at Zapier, probably when they see Zoom's new app play:
      5




                 justin-465  | link

      [-]        Haha, Zapier is not going to be too happy about this 🧐
             4          shahul | link

      [-]        Also this -
             3
                               Wade Foster
                               @wadefoster

                   Anyone need some branding help? Zapier's got you covered!                            /
                       Case 3:20-cv-07506 Document 3-4 Filed 10/26/20 Page 102 of 102




                      hrishikesh  | link

          [-]         Haha I was thinking the same...
                1     Zoom Apps = Zaps... As if Zapier didn't exist :D


                      I guess the mainstream user won't see it.

                      But for me, Zaps = Zapier.

                          Borisov91  | link

                [-]       A 100%. I assumed that Zoom found that market enticing and decided to enter it.
                      2   Then read the description and facepalm 😅

                             karthik  | link


[-]       The classroom is a great idea, hats o for that!
      1         Borisov91  | link




                                                                                                            /
